Registration No. 033-13481 811-05118 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 33 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 109 Principal Life Insurance Company Variable Life Separate Account (Exact Name of Registrant) Principal Life Insurance Company (Name of Depositor) The Principal Financial Group, Des Moines, Iowa 50392 (Address of Depositor's Principal Executive Offices) (Zip Code) (515) 248-3842 Depositor's Telephone Number, including Area Code Charles M. Schneider Principal Life Insurance Company The Principal Financial Group Des Moines, Iowa 50392-0300 Telephone Number, Including Area Code: (515) 246-5688 (Name and Address of Agent for Service) Please send copies of all communications to John W. Blouch, Esq. Drinker Biddle & Reath, LLP 1treet, N.W. Washington, DC 20005-1209 Principal Flexible Variable Life (Title of Securities Being Registered) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) of Rule 485 X on May 1, 2011 pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. No filing fee is due because an indefinite amount of securities is deemed to have been registered in reliance on Section 24(f) of the Investment Company Act of 1940. PRINCIPAL FLEXIBLE VARIABLE LIFE FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY Issued by Principal Life Insurance Company (the Company) through its Principal Life Insurance Company Variable Life Separate Account This prospectus is dated May 1, 2011. The Company no longer offers or issues the Policy. This Prospectus is only for the use of current Policy owners. This prospectus provides information about the Policy and is accompanied by current prospectuses for the underlying mutual funds that are available as investment options under the Policy. Please read these prospectuses carefully and keep them for future reference. The Securities and Exchange Commission (SEC) has not approved or disapproved this security or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Not all the benefits, programs, features and investment options described in this prospectus are available or approved for use in every state. No person is authorized to give any information or to make any representation in connection with this Policy other than those contained in this prospectus. TABLE OF CONTENTS Page SUMMARY: BENEFITS AND RISKS 4 POLICY BENEFITS 4 POLICY RISKS 5 SUMMARY: FEE TABLES 7 GLOSSARY 9 CORPORATE ORGANIZATION AND OPERATION 11 CHARGES AND DEDUCTIONS 12 Premium Expense Charge (Sales Charge and Taxes) 12 Surrender Charge 13 Monthly Deduction 17 Underlying Mutual Fund Charges 18 GENERAL DESCRIPTION OF THE POLICY 18 The Contract 18 Rights Under the Policy 18 Policy Limitations 19 Optional Insurance Benefits 19 Reservations of Rights 21 Right to Exchange Policy 21 Suicide 22 Delay of Payments or Transfers 22 PREMIUMS 23 Payment of Premiums 23 Premiums Affecting Guarantee Provisions 23 Premium Limitations 23 Allocation of Premiums 23 DEATH BENEFITS AND POLICY VALUES 25 Death Proceeds 25 Death Benefit Option 26 Change in Death Benefit Option 27 IRS Definition of Life Insurance 27 Maturity Proceeds 27 Adjustment Options 28 Policy Values 28 SURRENDERS AND PARTIAL SURRENDERS 29 Surrenders 29 Examination Offer (Free-Look Provision) 29 LOANS 30 Policy Loans 30 Loan Account 30 Loan Payments 30 POLICY TERMINATION AND REINSTATEMENT 31 TAX ISSUES RELATED TO THE POLICY 32 GENERAL PROVISIONS 35 Frequent Trading and Market-Timing (Abusive Trading Practices) 35 Purchase Procedures 36 Distribution of the Policy 37 Payments to Financial Intermediaries 37 Service Arrangements and Compensation 37 Statement of Values 38 Services Available via the Internet and Telephone 38 Misstatement of Age or Gender 39 2 Page Non-Participating Policy 39 Incontestability 39 Independent Registered Public Accounting Firm 39 LEGAL PROCEEDINGS 39 TABLE OF SEPARATE ACCOUNT DIVISIONS 40 ADDITIONAL INFORMATION 49 3 SUMMARY: BENEFITS AND RISKS This prospectus describes an individual flexible premium variable universal life insurance policy offered by the Company. This is a brief summary of the Policys features. More detailed information follows later in this prospectus. POLICY BENEFITS Death Benefits and Proceeds The Company guarantees to pay a death benefit for as long as the Policy is in force. The death proceeds are paid to the beneficiary(ies) when the insured dies. Death proceeds are calculated as of the date of death of the insured. The amount of the death proceeds is: · the death benefit plus interest (as explained in DEATH BENEFITS AND POLICY VALUES - Death Proceeds); · minus loan indebtedness; · minus any overdue monthly policy charges (Overdue monthly policy charges arise when a Policy is in a grace period and the net surrender value is insufficient to cover the sum of the cost of insurance and of additional benefits provided by any rider plus other Policy charges.) · plus proceeds from any benefit rider on the life of the insured. Death proceeds are paid in cash or applied under a benefit payment option. The Policy provides for two death benefit options. A death benefit option is elected on the application. Subject to certain conditions, the death benefit option may be changed after the Policy has been issued. Premium Payment Flexibility You may choose the amount and frequency of premium payments (subject to certain limitations). Policy Values The policy value reflects your premium payments, partial surrenders, policy loans, unpaid loan interest policy expenses, interest credited and/or investment experience of the divisions. There is no guaranteed minimum division value. Policy Loans A loan may be taken using the Policy as collateral. The maximum loan amount is 90% of the net surrender value. Full Surrender The Policy may be surrendered and any net surrender value paid to the owner. If the full surrender is within ten years of the policy date or a policy face amount increase, a surrender charge is imposed. Partial Surrender On or after the first policy anniversary, a Policy may be partially surrendered and the proceeds paid to the owner. The surrender charge does not apply to partial surrenders. A transaction fee of the lesser of $25 or 2% of the amount surrendered is imposed. The minimum amount of a partial surrender is $500. Adjustment Options The face amount may be increased or decreased unless the Policy is in a grace period or if monthly policy charges are being waived under a rider. Face Amount Increase The minimum amount of an increase is $5,000 and is subject to our underwriting guidelines in effect at the time the increase is requested. Face Amount Decrease On or after the first policy anniversary, a decrease in face amount may be requested if the request does not decrease the policy face amount below $25,000. 4 Maturity Proceeds If the insured is living on the maturity date, we will pay the owner an amount equal to the net surrender value unless the Extended Coverage rider is in effect. Maturity proceeds are paid in cash lump sum or applied under a benefit payment option. The Policy terminates on the maturity date. POLICY RISKS Risks of Poor Investment Performance Policy charges and surrender charges are among the reasons why the Policy is not intended to be a short-term savings vehicle. It is possible that investment performance could cause a loss of the entire amount allocated to the divisions. Without additional premium payments or a death benefit guarantee rider, it is possible that no death benefit would be paid upon the insureds death. NOTE: Each division invests in a corresponding underlying mutual fund. The underlying mutual funds are NOT available to the general public directly but are available only as investment options in variable life insurance policies or variable annuity contracts issued by life insurance companies and qualified plans. Some of the underlying mutual funds have been established by investment advisers that manage publicly traded mutual funds having similar names and investment objectives. While some of the underlying mutual funds may be similar to, and may in fact be modeled after publicly traded mutual funds, the underlying mutual funds are not otherwise directly related to any publicly traded mutual fund. Consequently, the investment performance of publicly traded mutual funds and of any underlying mutual fund may differ substantially. Policy Termination (Lapse) On an ongoing basis, the Policys net surrender value must be sufficient to cover the monthly policy charges and any loan indebtedness. It is possible that poor investment performance could cause the Policy to lapse unless additional premiums are paid. Partial surrenders or policy loans may increase the risk of lapse because the amount of either or both is not available to generate investment return or pay for policy charges. When the Policy lapses, it terminates with no value and no longer provides any life insurance benefit upon the death of the insured. During the first policy year, if the minimum required premium requirement is met the Policy will not terminate even if the Policys net surrender value is insufficient to cover the monthly policy charge. Limitations on Access to Surrender Value Partial Surrender · Two partial surrenders may be made in a policy year. The minimum amount of a partial surrender is $500. The total of the amount(s) surrendered may not be greater than 50% of the current net surrender value. · A transaction fee of the lesser of $25 or 2% of the amount surrendered is imposed. · The death benefit will be reduced by the amount of the partial surrender and the transaction charge. Full Surrender If the full surrender is within ten years of the policy date or a policy face amount increase, a surrender charge is imposed. Surrender charges are calculated based on the number of years the Policy was in force. If you reinstate your Policy and then it is fully surrendered, a surrender charge may be imposed. The number of policy years is calculated from the original policy date through the surrender date - excluding the period during which the Policy was terminated. Adverse Tax Consequences A full surrender, cancellation of the Policy by lapse or the maturity of the Policy on its maturity date may have adverse tax consequences. If the amount received by the policy owner plus any loan indebtedness exceeds the premiums paid into the Policy, then the excess generally will be treated as taxable income. 5 In certain employer-sponsored life insurance arrangements participants may be required to report for income tax purposes, one or more of the following: · the value each year of the life insurance protection provided; · an amount equal to any employer-paid premiums; or · some or all of the amount by which the current value exceeds the employers interest in the Policy. Participants should consult with the sponsor or the administrator of the plan and/or with their personal tax or legal adviser to determine the tax consequences, if any, of their employer-sponsored life insurance arrangements. There are other tax issues to consider when you own a life insurance policy. These are described in more detail in TAX ISSUES RELATED TO THE POLICY. Risks of Underlying Mutual Funds A comprehensive discussion of the risks of each underlying mutual fund may be found in the underlying mutual funds prospectus. As with all mutual funds, as the value of an underlying mutual funds assets rise or fall, the funds share price changes. If you sell your units in a division (each of which invests in an underlying mutual fund) when their value is less than the price you paid, you will lose money. Equity Funds The biggest risk is that the funds returns may vary and you could lose money. The equity funds are each designed for long-term investors who can accept the risks of investing in a portfolio with significant common stock holdings. Common stocks tend to be more volatile than other investment choices. The value of an underlying mutual funds portfolio may decrease if the value of an individual company in the portfolio decreases. The value of an underlying mutual funds portfolio could also decrease if the stock market goes down. Income Funds A fundamental risk of fixed-income securities is that their value will fall if interest rates rise. Since the value of a fixed- income portfolio will generally decrease when interest rates rise, the underlying mutual funds share price may likewise decrease. Another fundamental risk associated with fixed-income securities is credit risk, which is the risk that an issuer will be unable to make principal and interest payments when due. International Funds The international underlying mutual funds have significant exposure to foreign markets. As a result, their returns and price per share may be affected to a large degree by fluctuations in currency exchange rates or political or economic conditions in a particular country. 6 SUMMARY: FEE TABLES The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the Policy. The first table describes the fees and expenses that you will pay at the time that you buy or surrender the Policy. Transaction Fees Charge Charge is Deducted Amount Deducted Maximum Sales Charge Imposed from each premium paid 5.00% of premium paid Taxes (federal, state and local) from each premium paid 2.00% of premium paid Maximum Deferred Surrender Charge* from proceeds upon full surrender of Policy or termination of Policy for insufficient value Guaranteed Minimum $1.20 per $1,000 of face amount Guaranteed Maximum $26.96 per $1,000 of face amount Current first year charge for a Representative insured (45-year old male with a risk classification of non-smoker) $5.01 per $1,000 of face amount Transaction fee on partial surrenders from each partial surrender The lesser of $25 or 2% of the amount surrendered Transfer Fee upon each transfer after the fourth transfer in a policy year Guaranteed $25 per transfer Current None * Surrender charges decline over time. The next table describes the fees and expenses that you will pay periodically during the time that you own the Policy, not including underlying mutual fund fees and expenses. Periodic Charges Other Than Underlying Mutual Fund Operating Expenses When Charge is Charge Deducted Amount Deducted Cost of Insurance* monthly Guaranteed Minimum Charge $0.06 per $1,000 of net amount at risk Guaranteed Maximum Charge $83.33 per $1,000 of net amount at risk Current first year charge for a Representative $0.27 per $1,000 of net amount at risk insured** Mortality and Expense Risk Charge monthly equivalent to: Current 0.75% of the policy value per year Administration Charge: monthly Guaranteed Maximum $5.00 per month Current $5.00 per month Net Policy Loan Charge Annually 2.0% of the loan balance per year (the (accrued daily) difference between the interest charged on the loan balance and the interest credited to the loan account) 7 Periodic Charges Other Than Underlying Mutual Fund Operating Expenses When Charge is Charge Deducted Amount Deducted Optional Insurance Benefits*** Accelerated Benefit Rider annually 8.0% of death proceeds advanced per year Accidental Death Benefit Rider monthly Guaranteed Minimum $0.03 per $1,000 of rider benefit Guaranteed Maximum $0.14 per $1,000 of rider benefit Current charge for a Representative insured** $0.07 per $1,000 of rider benefit Children Term Rider monthly $0.40 per $1,000 of rider benefit Guaranteed Option Rider monthly Guaranteed Minimum $0.05 per $1,000 of rider benefit Guaranteed Maximum $0.17 per $1,000 of rider benefit Current charge for a Representative insured** N/A for a 45-year old (see Optional Insurance Benefits). Life Paid-Up Rider rider exercise date Guaranteed Minimum 3.5% of policy value Guaranteed Maximum 7.5% of policy value Current charge for a Representative insured** 3.5% of policy value Spouse Term Rider monthly Guaranteed Minimum $0.16 per $1,000 of rider benefit Guaranteed Maximum $1.80 per $1,000 of rider benefit Current charge for a Representative $0.30 per $1,000 of rider benefit spouse**** Waiver of Monthly Policy Charges Rider monthly Guaranteed Minimum $0.01 per $1,000 of net amount at risk Guaranteed Maximum $0.36 per $1,000 of net amount at risk Current charge for a Representative insured** $0.05 per $1,000 of net amount at risk * The cost of insurance rate at issue and for any underwritten face amount increase is based on the gender, issue age and age at adjustment, duration since issue and since adjustment, smoking status, and risk classification of the insured. The charge shown in the table may not be representative of the charge that a particular policy owner will pay. Typically, cost of insurance rates are lower for insureds who: are non- smokers; have a risk classification of preferred; are younger; and are fully underwritten. You may obtain more information about the particular cost of insurance charge that would apply to you from your registered representative or by phoning 1-800-247-9988. ** A representative insured is a 45-year old male with a risk classification of non-smoker. *** Rates shown assume insureds risk class is standard or better. **** A representative spouse is a 45-year old female with a risk classification of non-smoker. The following table shows the minimum and maximum total operating expenses charged by any of the underlying mutual funds that you may pay periodically during the time that you own the Policy. More detail concerning the fees and expenses of each underlying mutual fund is contained in its prospectus. Annual Underlying Mutual Fund Operating Expenses as of December 31, 2010. Minimum Maximum Total annual underlying mutual fund operating expenses (expenses that are deducted from underlying mutual fund assets, including 0.27% 1.39% management fees, distribution and/or service (12b-1) fees and other expenses) 8 GLOSSARY adjustment  change to your Policy resulting from an increase or decrease in policy face amount or a change in: smoking status; death benefit option; rating or riders. adjustment date  the monthly date on or next following the Companys approval of a requested adjustment. attained age  the insureds age on the birthday on or preceding the last policy anniversary. business day  any date that the New York Stock Exchange (NYSE) is open for trading and trading is not restricted. death benefit guarantee premium  a premium which is required to be paid in order to guarantee that the Policy will not lapse for a specific number of years. division  a part of the Separate Account which invests in shares of a underlying mutual fund. effective date  the date on which all requirements for issuance of a Policy have been satisfied. face amount  life insurance coverage amount. insured  the person named as the insured on the most recent application for the Policy. The insured may or may not be the owner. loan account  that part of the policy value in the Policy that reflects the loan indebtedness. loan indebtedness  the amount of any policy loan and unpaid loan interest. maturity date  the policy anniversary following the insureds 95th birthday. minimum monthly premium  the amount that, if paid, will keep the Policy in force for one month (not taking into account the current monthly policy charge and surrender charge). monthly date  the day of the month which is the same day as the policy date. Example: If the policy date is September 5, 2005, the first monthly date is October 5, 2005. monthly policy charge  the amount subtracted from the policy value on each monthly date equal to the sum of the cost of insurance and of additional benefits provided by any rider plus the monthly administration charge and mortality and expense risk charge in effect on the monthly date. net amount at risk  the amount upon which the cost of insurance charges are based. It is the result of: · the death benefit (as described in the Policy) at the beginning of the policy month, divided by 1.0024663; minus · the policy value at the beginning of the policy month calculated as if the monthly policy charge was zero. net policy value  the policy value minus any loan indebtedness. net premium  the gross premium less the deductions for the premium expense charge. It is the amount of premium allocated to the divisions. net surrender value  surrender value minus any loan indebtedness. no lapse guarantee premium  a premium which is required to be paid in order to guarantee the Policy will not lapse in the first five years. 9 notice  any form of communication received in our home office which provides the information we need which may be in writing sent to us by mail, internet or facsimile or by calling the service office. owner  the person, including joint owner, who owns all the rights and privileges of this Policy. policy date  the date from which monthly dates, policy years and policy anniversaries are determined; the policy date will never be the 29th, 30th, or 31st of any month. policy face amount  the insurance benefit provided by the Policy without any riders. policy value (also known as the accumulated value)  an amount equal to the division value(s) plus the loan account value. policy year  the one-year period beginning on the policy date and ending one day before the policy anniversary and any subsequent one year period beginning on a policy anniversary. Example: If the policy date is September 5, 2005, the first policy year ends on September 4, 2006. The first policy anniversary falls on September 5, 2006. premium expense charge  the charge deducted from premium payments to cover a sales charge and state, local and federal taxes. prorated basis  in the proportion that the value of a particular division bears to the total value of all divisions. surrender value  policy value minus any surrender charge. underlying mutual fund  a registered open-end investment company, or a separate investment account or portfolio thereof, in which a division invests. unit  the accounting measure used to calculate the value of each division. valuation period  the period begins at the close of normal trading on the NYSE, generally 4:00 p.m. E.T. on each business day, and ends at the close of normal trading of the NYSE on the next business day. written request  actual delivery to the Company at our office of a written notice or request, signed and dated, on a form we supply or approve. Your notices may be mailed to us at: Principal Life Insurance Company P O Box 9296 Des Moines, Iowa 50306-9296 Phone: 1-800-247-9988 you  the owner of the Policy. 10 CORPORATE ORGANIZATION AND OPERATION The Company The Company is a stock life insurance company with its home office at: Principal Financial Group, Des Moines, Iowa 50306. It is authorized to transact life and annuity business in all of the United States and the District of Columbia. The Company is a wholly owned subsidiary of Principal Financial Services, Inc., which in turn, is a directly wholly owned subsidiary of Principal Financial Group, Inc. On June 24, 1879, the Company was incorporated under Iowa law as a mutual life insurance company named Bankers Life Association. It changed its name to Bankers Life Company in 1911 and then to Principal Mutual Life Insurance Company in 1986. The name change to Principal Life Insurance Company and reorganization into a mutual holding company structure took place July 1, 1998. Effective October 26, 2001, Principal Mutual Holding Company converted to a stock company and Principal Financial Group, Inc. completed its initial public offering. The Company believes that, consistent with well established industry and SEC practice, the periodic reporting requirements of the Securities and Exchange Act of 1934 do not apply to it as the depositor of one or more variable insurance product separate accounts. If such requirements are deemed to apply to it as such a depositor, the Company intends to rely on the exemption from such requirements provided by Rule 12h-7 under that Act. Principal Life Insurance Company Variable Life Separate Account The Separate Account was established under Iowa law on November 2, 1987. It was then registered as a unit investment trust with the SEC. This registration does not involve SEC supervision of the investments or investment policies of the Separate Account. The income, gains, and losses, whether or not realized, credited to or charged against the Separate Account reflect the Separate Accounts own investment experience and not the investment experience of the Companys other assets. Assets of the Separate Account may not be used to pay any liabilities of the Company other than those arising from the policies funded by the Separate Account. The Company is obligated to pay all amounts promised to policy owners under the Policy. The Company does not guarantee the investment results of the Separate Account. There is no assurance that the value of your policy will equal the total of your premium payments. In a low interest rate environment, yields for the Money Market division, after deduction of all applicable Policy and rider charges, may be negative even though the yield for the underlying money market fund, before deducting for such charges, is positive. If you allocate a portion of your Policy value to a Money Market division or participate in a scheduled automatic transfer program where Policy value is allocated to a Money Market division, that portion of your Policy value allocated to the Money Market division may decrease in value. The Funds The assets of each division of the Separate Account invest in a corresponding underlying mutual fund. The Company purchases and sells fund shares for the Separate Account at their net asset value. The assets of each division are separate from the others. A divisions performance has no effect on the investment performance of any other division. The funds are mutual funds registered under the Investment Company Act of 1940 as open-end management investment companies. A full description of the funds, their investment objectives, policies and restrictions, charges and expenses and other operational information is contained in the attached prospectuses (which should be read carefully before investing). Additional copies of these documents are available without charge from a sales representative or by contacting our home office at 1-800-247-9988. The Table of Separate Account Divisions later in this prospectus contains a brief summary of the investment objectives of, and advisor and sub-advisor, if applicable, for each division. New divisions may be added and made available. Divisions may also be eliminated from the Separate Account following approval from appropriate regulatory authority. 11 Deletion or Substitution of Investments We reserve the right to make certain changes if, in our judgment, they best serve your interests or are appropriate in carrying out the purpose of the Policy. Any changes are made only to the extent and in the manner permitted by applicable laws. Also, when required by law, we will obtain your approval of the changes and approval from any appropriate regulatory authority. Approvals may not be required in all cases. Examples of the changes we may make include: · transfer assets in any division to another division; · add, combine or eliminate divisions; or · substitute the shares of a division for shares in another division: · if shares of a division are no longer available for investment; or · if in our judgment, investment in a division becomes inappropriate considering the purposes of the division. If we eliminate or combine existing divisions or transfer assets from one division to another, you may change allocation percentages and transfer any value in an affected division to another division(s) without charge. You may exercise this transfer privilege until the later of 60 days after a) the effective date of the change, or b) the date you receive notice of the options available. You may only exercise this right if you have an interest in the affected division(s). Voting Rights We vote shares of the underlying mutual funds owned by the Separate Account according to the instructions of Policy owners. We will notify you of shareholder meetings of the mutual funds underlying the divisions in which you hold units. We will send you proxy materials and instructions for you to provide voting instructions to us. We will arrange for the handling and tallying of proxies received from you and other Policy owners. If you give no voting instructions, we will vote those shares in the same proportion as shares for which we received instructions. We determine the number of fund shares that you may instruct us to vote by allocating one vote for each $100 of policy value in the division. Fractional votes are allocated for amounts less than $100. We determine the number of underlying fund shares you may instruct us to vote as of the record date established by the mutual fund for its shareholder meeting. In the event that applicable law changes or we are required by regulators to disregard voting instructions, we may decide to vote the shares of the underlying mutual funds in our own right. NOTE: Because there is no required minimum number of votes a small number of votes can have a disproportionate effect. CHARGES AND DEDUCTIONS We make certain charges and deductions to support operation of the Policy and the Separate Account. Some charges are deducted from premium payments when they are received. Other charges are deducted on a monthly basis while others are deducted at the time a Policy is surrendered or terminated. Premium Expense Charge (Sales Charge and Taxes) When we receive your premium payment, we deduct a premium expense charge. The actual taxes we pay vary from state to state. The expense charge is based upon the average tax rate we expect to pay nationwide, the premiums we receive from all states and other expense assumptions. The rate for a particular Policy does not necessarily reflect the actual tax costs applicable to that Policy. The sales load is intended to pay us for distribution expenses, including commissions paid to sales representatives, printing of prospectuses and sales literature, and advertising. Deductions from premiums equal: · 5.0% (of premiums paid) for sales load · plus 2.0% (of premiums paid) for taxes 12 Surrender Charge A surrender charge is imposed upon full surrender of the Policy within ten years of the policy date or of a policy face amount increase. If you reinstate your Policy and then it is fully surrendered, a surrender charge may be imposed. Surrender charges vary based on the gender (where allowed by law), attained age of the insured on the policy date and the number of policy years since issue or adjustment. The charge applies only during the first ten policy years unless there is a policy face amount increase. A policy face amount increase has its own surrender charge period that begins on the adjustment date. The total surrender charge on the Policy is the sum of the surrender charges for the policy face amount at issue and each policy face amount increase. The surrender charge is not affected by any decrease in policy face amount or any change in policy face amount resulting from a change of death benefit options. The surrender charge on an early surrender or Policy lapse is significant. As a result, you should purchase a Policy only if you have the financial capacity to keep it in force for a substantial period of time. The surrender charge consists of two parts. The contingent deferred sales load compensates us for expenses relating to the sale of the Policy and will not exceed 25% of the minimum first year premium (twelve times the minimum monthly premium). The contingent deferred administration charge is intended to reimburse us for ongoing administrative expenses related to the Policy. Surrender charge percentage The surrender charge is (a) multiplied by (b) multiplied by (c) where: (a) is the Total Charge from the tables shown below (b) is the face amount divided by 1000 (c) is the applicable surrender charge percentage shown below 13 FIRST YEAR CONTINGENT DEFERRED SURRENDER CHARGES per $1000 of Face Amount Male Lives Issue Adm. Sales Total Issue Adm. Sales Total Age Charge Load Charge Age Charge Load Charge 0 0.43 0.89 1.32 40 2.31 1.71 4.02 1 0.69 0.63 1.32 41 2.38 1.81 4.19 2 0.72 0.62 1.34 42 2.47 1.91 4.38 3 0.74 0.62 1.36 43 2.56 2.02 4.58 4 0.77 0.62 1.39 44 2.65 2.14 4.79 5 0.80 0.61 1.41 45 2.74 2.27 5.01 6 0.84 0.60 1.44 46 2.86 2.39 5.25 7 0.87 0.60 1.47 47 3.00 2.50 5.50 8 0.91 0.60 1.51 48 3.14 2.63 5.77 9 0.93 0.61 1.54 49 3.30 2.76 6.06 10 0.96 0.62 1.58 50 3.46 2.90 6.36 11 0.97 0.65 1.62 51 3.63 3.06 6.69 12 0.97 0.69 1.66 52 3.81 3.23 7.04 13 0.96 0.74 1.70 53 4.01 3.40 7.41 14 0.95 0.80 1.75 54 4.22 3.58 7.80 15 0.93 0.86 1.79 55 4.44 3.78 8.22 16 0.92 0.91 1.83 56 4.69 3.98 8.67 17 0.91 0.96 1.87 57 4.97 4.18 9.15 18 0.92 1.00 1.92 58 5.26 4.40 9.66 19 0.93 1.03 1.96 59 5.55 4.66 10.21 20 1.02 0.99 2.01 60 5.82 4.98 10.80 21 1.07 0.99 2.06 61 6.05 5.37 11.42 22 1.11 1.00 2.11 62 6.27 5.83 12.10 23 1.16 1.01 2.17 63 6.48 6.34 12.82 24 1.22 1.01 2.23 64 6.70 6.89 13.59 25 1.28 1.02 2.30 65 6.95 7.47 14.42 26 1.34 1.03 2.37 66 7.24 8.07 15.31 27 1.41 1.04 2.45 67 7.55 8.71 16.26 28 1.47 1.06 2.53 68 7.88 9.40 17.28 29 1.53 1.09 2.62 69 8.22 10.16 18.38 30 1.60 1.11 2.71 70 8.59 10.98 9.57 31 1.66 1.15 2.81 71 8.98 11.87 20.85 32 1.73 1.19 2.92 72 9.41 12.83 22.24 33 1.80 1.23 3.03 73 9.83 13.88 23.71 34 1.87 1.28 3.15 74 10.23 15.06 25.29 35 1.93 1.34 3.27 75 10.58 16.38 26.96 36 2.01 1.40 3.41 37 2.08 1.47 3.55 38 2.15 1.54 3.69 39 2.23 1.62 3.85 14 FIRST YEAR CONTINGENT DEFERRED SURRENDER CHARGES per $1000 of Face Amount Female Lives Issue Adm. Sales Total Issue Adm. Sales Total Age Charge Load Charge Age Charge Load Charge 0 0.44 0.76 1.20 40 1.97 1.52 3.49 1 0.66 0.54 1.20 41 2.03 1.60 3.63 2 0.68 0.54 1.22 42 2.09 1.69 3.78 3 0.70 0.54 1.24 43 2.15 1.78 3.93 4 0.72 0.54 1.26 44 2.23 1.87 4.10 5 0.74 0.54 1.28 45 2.30 1.98 4.28 6 0.77 0.54 1.31 46 2.40 2.06 4.46 7 0.79 0.54 1.33 47 2.51 2.15 4.66 8 0.82 0.54 1.36 48 2.63 2.23 4.86 9 0.84 0.54 1.38 49 2.74 2.34 5.08 10 0.85 0.56 1.41 50 2.87 2.44 5.31 11 0.88 0.57 1.45 51 3.00 2.56 5.56 12 0.89 0.59 1.48 52 3.15 2.67 5.82 13 0.90 0.61 1.51 53 3.32 2.78 6.10 14 0.92 0.63 1.55 54 3.50 2.90 6.40 15 0.93 0.66 1.59 55 3.67 3.04 6.71 16 0.94 0.68 1.62 56 3.88 3.17 7.05 17 0.96 0.70 1.66 57 4.10 3.30 7.40 18 0.99 0.72 1.71 58 4.33 3.46 7.79 19 1.01 0.74 1.75 59 4.62 3.58 8.20 20 1.05 0.75 1.80 60 4.90 3.74 8.64 21 1.07 0.77 1.84 61 5.16 3.97 9.13 22 1.11 0.78 1.89 62 5.41 4.23 9.64 23 1.15 0.80 1.95 63 5.64 4.56 10.20 24 1.18 0.82 2.00 64 5.86 4.94 10.80 25 1.22 0.84 2.06 65 6.11 5.32 11.43 26 1.26 0.87 2.13 66 6.39 5.73 12.12 27 1.30 0.90 2.20 67 6.70 6.16 12.86 28 1.35 0.92 2.27 68 7.06 6.61 13.67 29 1.39 0.95 2.34 69 7.47 7.07 14.54 30 1.44 0.98 2.42 70 7.97 7.53 15.50 31 1.49 1.01 2.50 71 8.45 8.10 16.55 32 1.54 1.05 2.59 72 8.93 8.77 17.70 33 1.59 1.09 2.68 73 9.44 9.50 18.94 34 1.65 1.13 2.78 74 9.94 10.35 20.29 35 1.71 1.17 2.88 75 10.33 11.42 21.75 36 1.76 1.23 2.99 37 1.81 1.30 3.11 38 1.87 1.36 3.23 39 1.92 1.44 3.36 15 FIRST YEAR CONTINGENT DEFERRED SURRENDER CHARGES per $1000 of Face Amount Unisex Lives Issue Adm. Sales Total Issue Adm. Sales Total Age Charge Load Charge Age Charge Load Charge 0 0.43 0.87 1.30 40 2.26 1.69 3.95 1 0.69 0.61 1.30 41 2.34 1.78 4.12 2 0.72 0.60 1.32 42 2.42 1.88 4.30 3 0.74 0.60 1.34 43 2.51 1.99 4.50 4 0.77 0.60 1.37 44 2.60 2.10 4.70 5 0.79 0.60 1.39 45 2.69 2.23 4.92 6 0.83 0.59 1.42 46 2.80 2.35 5.15 7 0.86 0.59 1.45 47 2.93 2.46 5.39 8 0.90 0.59 1.49 48 3.07 2.58 5.65 9 0.92 0.60 1.52 49 3.22 2.71 5.93 10 0.95 0.61 1.56 50 3.38 2.84 6.22 11 0.96 0.64 1.60 51 3.55 2.99 6.54 12 0.97 0.67 1.64 52 3.73 3.15 6.88 13 0.96 0.72 1.68 53 3.92 3.32 7.24 14 0.95 0.77 1.72 54 4.12 3.50 7.62 15 0.94 0.82 1.76 55 4.33 3.69 8.02 16 0.93 0.87 1.80 56 4.58 3.88 8.46 17 0.93 0.91 1.84 57 4.85 4.07 8.92 18 0.94 0.95 1.89 58 5.14 4.28 9.42 19 0.96 0.97 1.93 59 5.43 4.52 9.95 20 1.04 0.94 1.98 60 5.70 4.82 10.52 21 1.08 0.95 2.03 61 5.93 5.19 11.12 22 1.12 0.96 2.08 62 6.16 5.62 11.78 23 1.17 0.97 2.14 63 6.37 6.11 12.48 24 1.22 0.98 2.20 64 6.59 6.64 13.23 25 1.28 0.99 2.27 65 6.84 7.19 14.03 26 1.34 1.00 2.34 66 7.13 7.77 14.90 27 1.40 1.02 2.42 67 7.44 8.38 15.82 28 1.46 1.04 2.50 68 7.77 9.04 16.81 29 1.52 1.06 2.58 69 8.13 9.75 17.88 30 1.58 1.09 2.67 70 8.51 10.53 19.04 31 1.64 1.13 2.77 71 8.91 11.38 20.29 32 1.71 1.17 2.88 72 9.34 12.31 21.65 33 1.77 1.21 2.98 73 9.78 13.31 23.09 34 1.84 1.26 3.10 74 10.20 14.44 24.64 35 1.91 1.31 3.22 75 10.55 15.73 26.28 36 1.98 1.38 3.36 37 2.05 1.44 3.49 38 2.11 1.52 3.63 39 2.19 1.60 3.79 16 Surrender Charge Percentage Table (after policy year 1) Number of years since Policy The following percentage of date and/or face amount increase surrender charge is payable 2 through 3 100.00% 4 87.5 5 75.0 6 62.5 7 50.0 8 37.5 9 25.0 10 12.5 11 and later 0.0 Mortality and Expense Risks Charge The Company will assess a charge on a daily basis against each division equal to 0.75% (on an annual basis) of the value of the division to compensate the Company for its assumption of certain mortality and expenses risks. Specifically, the Company bears the risk that the costs of death benefits under the policies will be greater than anticipated. The Company also assumes the risk that the actual cost incurred by it to administer the Policies will not be covered by charges assessed under the Policies. This charge is guaranteed not to exceed 0.90% on an annual basis of the assets of each division. Monthly Deduction The monthly deduction is made up of: · a charge for the cost of insurance; · a monthly administration charge; and · any charge for an optional insurance benefit added by rider(s). On the policy date and each monthly date thereafter, we deduct the charge from your policy value in the divisions (but not your loan account). The deduction is made using your current monthly deduction allocation percentages. Your allocation percentages may be: · the same as allocation percentages for premium payments; · determined on a prorated basis; or · determined by any other allocation method which we agree upon. For each division, the allocation percentage must be zero or a whole number. The total of the allocation percentages must equal 100. Allocation percentages may be changed without charge. A request for an allocation change is effective as of next monthly date. If we cannot follow your instructions because of insufficient value in any division, the monthly policy charge is deducted on a prorated basis. Cost of Insurance Charge This charge compensates us for providing insurance protection under the Policy. Your monthly cost of insurance charge is (a) multiplied by (b): (a) is the cost of insurance rate described below divided by 1,000; and (b) is the net amount at risk. The net amount at risk is the difference between the death benefit and policy value (see Glossary for exact formula). The lower the policy value, the higher the net amount at risk thus higher costs of insurance charges. The net amount at risk is affected by investment performance, policy loans, payment of premiums, fees and charges under the Policy, death benefit option chosen, partial surrenders and face amount adjustments. 17 Different cost of insurance rates may apply to policy face amount increases and to supplemental benefit riders. The cost of insurance for the increase is based on the insureds gender*, issue age, duration since issue, smoking status, and risk classification at the time of the increase. The guaranteed maximum cost of insurance rate for the increase is based on the insureds gender*, attained age and risk classification at the time of the increase. * The cost of insurance rate for Policies issued in states which require unisex pricing or in connection with employment related insurance and benefit plans is not based on the gender of the insured. Groups and persons buying Policies under a sponsored arrangement may apply for flexible underwriting. If flexible underwriting is granted, the cost of insurance charge may increase because of higher anticipated mortality experience. Flexible underwriting programs currently available include: batch underwriting, simplified issue underwriting and guaranteed issue underwriting. Special underwriting programs are offered that provide simplified underwriting. The cost of insurance rates for healthy individuals are greater under simplified underwriting than on Policies subjected to full underwriting. Monthly Administration Charge This charge reimburses us for the costs of maintaining the Policy, including accounting and record keeping. Current charges. The current monthly administration charge after May 21, 2004 is $5.00 per month. Guaranteed administration charges. In all policy years, the guaranteed maximum monthly administration charge is $5.00 per month. Underlying Mutual Fund Charges The assets of each division are used to purchase shares in a corresponding mutual fund at net asset value. The net asset value of the mutual fund reflects management fees and operating expenses already deducted from the assets of the mutual fund. Current management fees and operating expenses for a mutual fund are shown in the prospectus for the underlying mutual fund. GENERAL DESCRIPTION OF THE POLICY The Contract The entire contract is made up of applications, amendments, riders and endorsements attached to the Policy, current data pages, copies of any supplemental applications, amendments, endorsements and revised data pages which are mailed to you. No statement, unless made in an application, is used to void a Policy (or void an adjustment in the case of an adjustment application). Only our corporate officers can agree to change or waive any provisions of a Policy. Any change or waiver must be in writing and signed by an officer of the Company. The descriptions that follow are based on provisions of the Policy offered by this prospectus. Rights Under the Policy Ownership Unless changed, the owner(s) is as named in the application. The owner(s) may exercise every right and privilege of the Policy, subject to the rights of any irrevocable beneficiary(ies) and any assignee(s). All rights and privileges of ownership of a Policy end if death proceeds are paid, upon the maturity date (unless the Extended Coverage Rider is in effect), if the Policy is surrendered or if the grace period ends without our receiving the payment required to keep the Policy in force. If an owner dies before the Policy terminates, the surviving owner(s), if any, succeeds to that persons ownership interest, unless otherwise specified. If there are no surviving owners, the insured becomes the policy owner. With our consent, you may specify a different arrangement for contingent ownership. You may change your ownership designation at any time. Your request must be in writing and approved by us. After approval, the change is effective as of the date you signed the request for change. We reserve the right to require that you send us the Policy so that we can record the change. 18 Beneficiary If the insured dies before the maturity date, we pay death proceeds to your named beneficiary(ies). You have the right to name a beneficiary(ies) and contingent beneficiary(ies). This may be done as part of the application process or by sending us a written request. Unless you have named an irrevocable beneficiary, you may change your beneficiary designation by sending us a written request. After approval, the change is effective as of the date you signed the request for change. We reserve the right to require that you send us the Policy so that we can record the change. If no beneficiary(ies) survives the insured, the death proceeds are paid to the owner(s) or the estate of the owner(s) unless otherwise specified. Assignment You may assign your Policy. Each assignment is subject to any payments made or action taken by the Company prior to our notification of the assignment. We assume no responsibility for the validity of any assignment. An assignment must be made in writing and filed with us at our home office. The irrevocable beneficiary(ies), if any, must authorize any assignment in writing. Your rights, as well as those of the beneficiary(ies), are subject to any assignment on file with us. Policy Limitations Division Transfers After the free-look period, you may transfer amounts between the divisions. The minimum transfer amount is the lesser of $250 or the value of your division. You must specify the dollar amount or percentage to transfer from each division. The transfer is made, and the values determined as of the end of the valuation period in which we receive your request. A transfer fee of $25 may be imposed on each transfer after the fourth transfer in a policy year. You may request a transfer by: · sending us a written request; · calling us if telephone privileges apply (1-800-247-9988); or · visiting www.principal.com (if internet privileges apply). In states where allowed, we reserve the right to reject transfer instructions from someone providing them for multiple Policies for which he or she is not the owner. Optional Insurance Benefits Subject to certain conditions, you may add one or more optional insurance benefits to your Policy. Detailed information concerning optional insurance benefits may be obtained from an authorized agent or our home office. Not all optional insurance benefits are available in all states. Some provisions may vary from state to state. The cost, if any, of an optional insurance benefit is deducted from your policy value. Accelerated Benefit Rider This rider provides the option of receiving an advance of a portion of the death proceeds if the insured becomes terminally ill. Up to 75 percent of the total face amount, minus any outstanding policy loans and unpaid loan interest and previously paid accelerated benefit, may be requested, up to a maximum of $1,000,000, provided that the insured has been diagnosed as terminally ill and has a life expectancy of less than 12 months. The death proceeds payable upon the death of the insured will be reduced by the amount of the death proceeds advanced plus interest charged. The rider is available to all Policies at issue or may be elected at any time prior to the insureds death. There is no charge for this rider other than interest charged during the time period death proceeds are advanced. Receipt of a death benefit advance may be taxable. Before you make a claim for a death benefit advance, you should seek assistance from your personal tax advisor. Accidental Death Benefit Rider This rider provides an additional death benefit if the insureds death is caused by accidental means. The rider may be elected at the time of application, or may be added after issue subject to our then current underwriting guidelines. There is a charge for this rider. 19 Change of Insured Rider This rider is available on business cases only and allows the business to change the insured when an employee leaves employment or ownership of the business changes. The rider may be added at any time prior to the proposed insureds issue age 69. Until the effective date of the change of insured application, coverage remains in effect on the life of the prior insured. We must receive satisfactory evidence of insurability (according to our underwriting guidelines then in effect) for the newly named insured. Future cost of insurance rates are based on the gender, issue age, smoking status and risk classification of the newly named insured. The death proceeds are paid when the newly named insured dies. There is no charge for this rider. Children Term Rider This rider provides insurance coverage for the insureds child(ren). We will pay this riders beneficiary its insurance amount upon receipt of proof that the child died before the termination of this rider. The rider may be added at any time while the primary insureds attained age is 55 or less. There is a charge for this rider. Cost of Living Increase Rider This rider provides increases in the face amount every three years, to the insureds age 55, without requiring evidence of insurability. This rider is added automatically to all Policies with a risk classification of standard or better and where the insureds issue age is 52 or younger. When exercised, the monthly policy charge and surrender charge will be increased to cover the costs and charges for any increase in the face amount made under this rider. There is no charge for this rider. Death Benefit Guarantee Rider This rider guarantees the policy will not lapse if premiums paid equal or exceed the death benefit guarantee premium requirement. This rider is automatically made a part of the Policy if the premium (planned or paid) is equal to or greater than the annual death benefit guarantee premium requirement. The level of premium paid determines whether the guarantee is extended to the insureds attained age 95. An illustration (available at no charge from your sales representative or our home office) will provide the death benefit guarantee premium requirement applicable to your Policy. The death benefit guarantee premium requirement is described in the section Premiums. If on any monthly date, the death benefit guarantee premium is not met, we send you a notice stating the premium required to keep the rider in effect. If the premium required to maintain the rider is not received in our home office before the expiration of the 61 days (which begins when the notice is mailed), the death benefit guarantee is no longer in effect and the rider is terminated. If the rider terminates, it may not be reinstated. The rider must be elected at the time of application or at any time prior to issue. Extended Coverage Rider This rider extends the Policy beyond the maturity date as long as the Policy is still in-force and the insured is living on the maturity date. The Policy will then terminate upon the insureds death. No monthly policy charges are deducted after the maturity date. No additional premium payments are allowed, adjustment options are not available and the death benefit option is changed to Death Benefit Option 1. All division values will be transferred to the Money Market division and no further transfers are allowed. This rider is added automatically to all Policies when issued. You may choose not to extend the maturity date and instead receive the maturity proceeds by requesting the rider not be attached to your Policy. There is no charge for this rider. Guaranteed Option Rider This rider provides an opportunity for the Policy owner to increase the face amount up to an optional amount without evidence of insurability at attained age rates. Offers are made on the policy anniversary at ages 25, 28, 31, 34, 37 and 40. We will send you a notice in advance of the anniversaries of eligibility. There is a charge for this rider. 20 Life Paid-Up Rider (Overloan Protection) Under certain circumstances, this rider can guarantee the Policy will not lapse when there is large loan indebtedness by converting the Policy to paid-up life insurance. In order for the rider benefit to begin, the following conditions must be satisfied: · the loan indebtedness must be at least 96% of the surrender value; · there is sufficient net surrender value to cover the one-time rider charge; · the insureds attained age must be 75 years or older; · the Policy must have been in force for at least 15 policy years; and · premiums paid have been surrendered. We reserve the right to begin the rider benefit when the loan indebtedness is at least 92% of the surrender value and all of the conditions are satisfied. Once the rider benefit begins: · All values in the divisions are immediately transferred to the money market division. · No further monthly policy charges are deducted for the remaining paid-up death benefit. · No new premium payments, face amount adjustments, partial surrenders or loans are allowed. · If death benefit option 2 is in effect, your death benefit option will change to death benefit option 1 and you may no longer change the death benefit option. · Your loan indebtedness and interest will continue to accrue on the loan indebtedness. However, loan payments can be submitted. · All optional riders, except the Extended Coverage Rider, will automatically be terminated. There is a one time charge taken from the policy value on the date the rider benefit begins. The rider may be elected at any time prior the maturity date. The Internal Revenue Service has not taken a position on the Life Paid-Up Rider. You should consult your tax advisor regarding this rider. Spouse Term Rider This rider provides insurance coverage for the insureds spouse. We will pay this riders beneficiary its insurance amount upon receipt of proof that the spouse died before the termination of this rider. The rider may be added at any time while the primary insureds attained age is 69 or less. There is a charge for this rider. Waiver of Monthly Deductions Rider This rider pays the monthly deductions of the Policy if the insured becomes disabled and loses his/her ability to earn an income. Our approval, under our then current underwriting guidelines, is required to add this rider. The rider may be added at any time that the insureds attained age is 59 or less. There is a charge for this rider. Reservation of Rights We reserve the right to change the Policy to assure it continues to qualify as life insurance for tax purposes. However, we cannot make any guarantee regarding the future tax treatment of any Policy. We also reserve the right to amend or terminate the special plans described in this prospectus, for example, preauthorized premium payments. You would be notified of any such action to the extent required by law. Right to Exchange Policy During the first 24 months after the policy date (except during a grace period), you have the right to exchange your Policy for any other form of fixed benefit individual life insurance policy (other than term insurance) that we make available for this purpose. You may also exchange the Policy for a fixed-benefit, flexible premium policy we make available for this purpose if there is a material change in the investment policy of a division if you have an interest in the affected division. In addition, you have the right to exchange a face amount increase for a fixed-benefit, flexible premium policy we make available for this purpose at any time during the first 24 months after the increase (but not during a grace period). 21 The new policy: · must be the same face amount, or the same amount at risk, as the original Policy did at the time of your request; · has the same insured as the original Policy; · premiums are based on the same gender, issue age and risk classification; · payments and cash values or Policy values may be adjusted to reflect variances, if any, in the payments and Policy values under the Policy and the new policy; · minimum benefits are fixed and guaranteed; · does not participate in the investment experience; and · does not require evidence of insurability. Any policy loan and loan interest must be repaid before the exchange or transferred to the new policy. Benefit riders included as a part of the Policy may be exchanged, without evidence of insurability, for similar benefit riders on the new policy. Two conditions must be met: · in your written request for the exchange, you must indicate that the rider(s) should be part of the new policy; and · the similar benefit rider(s) is available for the new policy on the effective date of the benefit rider for the Policy based on the same issue age, gender and risk classification of the insured under the Policy. Suicide Death proceeds are not paid if the insured dies by suicide, while sane or insane, within two years of the policy date (or two years from the date of policy face amount increase with respect to such increase). In the event of the suicide of the insured within two years of the policy date, our only liability is a refund of premiums paid, without interest, minus any loan indebtedness and partial surrenders. In the event of suicide within two years of a policy face amount increase, our only liability with respect to that increase is a refund of the cost of insurance for the increase. This amount will be paid to the beneficiary(ies). Delay of Payments or Transfers Payment due to exercise of your rights under the examination offer provision, surrenders, policy loans, death or maturity proceeds, and transfers to or from a division are generally made within seven days after we receive your instructions in a form acceptable to us. This period may be shorter where required by law. However, payment of any amount upon return of the Policy, full or partial surrender, policy loan, death, maturity or the transfer to or from a division may be deferred during any period when the right to sell mutual fund shares is suspended as permitted under provisions of the Investment Company Act of 1940. The right to sell shares may be suspended during any period when: · trading on the NYSE is restricted as determined by the SEC or when the NYSE is closed for other than weekends and holidays, or · an emergency exists, as determined by the SEC, as a result of which: · disposal by a fund of securities owned by it is not reasonably practicable; · it is not reasonably practicable for a fund to fairly determine the value of its net assets; or · the SEC permits suspension for the protection of security holders. If a payment or transfer is delayed and you do not cancel your instructions in writing, the transaction will be priced on the first business day following the expiration of the permitted delay. The transaction is made within five days thereafter. In addition, we reserve the right to defer payment of that portion of your policy value that is attributable to a premium payment made by check for a reasonable period of time (not to exceed 15 business days) to allow the check to clear the banking system. 22 PREMIUMS Payment of Premiums The amount and frequency of your premium payments affects the policy value, the net surrender value and how long the Policy remains in force. Generally, the higher the policy face amount the higher the minimum premium will be. You must pay premiums to us at our home office, Principal Life Insurance Company, 801 Grand (IDPC), Des Moines, Iowa 50392. Payments are to be made via personal or financial institution check (for example, a bank or cashiers check). We reserve the right to refuse any payment that we feel presents a fraud or money laundering risk. Examples of the types of payments we will not accept are cash, money orders, travelers checks, credit card checks, and foreign checks. You may set up monthly preauthorized withdrawals to allow us to automatically deduct premium payments from your checking or other financial institution account. You may make unscheduled payments and/or establish a payment schedule (we send premium reminder notices if you establish an annual, semiannual or quarterly planned payment schedule). Premium payments may also be made through payroll deduction where permitted by state law and approved by us. Premiums Affecting Guarantee Provisions You must make at least a minimum premium payment during the first twelve policy months. After the first twelve months, you may determine the amount and timing of subsequent premium payments (with certain restrictions). The minimum premium is the amount that will keep the Policy in force for one month - based on the Policys current monthly policy and surrender charges. An illustration (available at no charge from your sales representative or our home office) will provide the minimum premium requirement applicable to your Policy. The death benefit guarantee premium requirement is satisfied if the sum of all premiums paid less any partial surrenders and any policy loans and unpaid loan interest equals or exceeds the sum of the monthly death benefit guarantee premiums applicable to date plus the next monthly death benefit guarantee premium. Premium Limitations In no event may the total of all premiums paid, both scheduled and unscheduled, be more than the maximum premium payments allowed for life insurance under the Internal Revenue Code. If you make a premium payment that would result in total premiums exceeding the maximum limitation, we only accept that portion of the payment that makes total premiums equal the maximum. Unless otherwise directed, any excess will be returned and no further premiums are accepted until allowed by the maximum premium limitations. Allocation of Premiums Your initial net premium (and other net premiums we receive prior to the effective date and forty-five days after the effective date) is allocated to the Money Market division at the end of the business day we receive the premium. Forty-six days after the effective date, the money is reallocated to the divisions according to your instructions. If the forty-sixth day is not a business day, the transfer will occur on the first business day following the forty-sixth day from the effective date. Example: The effective date of your Policy is February 1st. Your net premium is allocated to the Money Market division at the end of the valuation period we receive the premium. At the close of business on March 17th, the net premium is reallocated to the division that you selected. Net premium payments received after the forty-five day period are allocated to the divisions according to your instructions. For each division, the allocation percentage must be zero or a whole number. The total of all the allocation percentages must equal 100. Net premium payments are allocated as of the valuation period in which they are received. Incomplete allocation instructions may cause a delay in processing. The percentage allocation for future premium payments may be changed, without charge, at any time by: · sending a written request to us; · calling us at 1-800-247-9988 (if telephone privileges apply); or · visiting www.principal.com (if internet privileges apply). The allocation changes are effective at the end of the valuation period in which your new instructions are received. NOTE: We reserve the right to keep the initial premium payment in the Money Market division longer than 45 days to correspond to the examination offer periods of a particular states replacement requirements. 23 Division Valuation There is no guaranteed minimum division value. Its value reflects the investment experience of the division. It is possible that the investment performance could cause a loss of the entire amount allocated to the division. Without additional premium payments or a Death Benefit Guarantee rider, it is possible that no death benefit would be paid upon the insureds death. At the end of any valuation period, your value in a division is: · the number of units you have in the division · multiplied by the value of a unit in the division. The number of units is the total of units purchased by allocations to the division from: · your initial premium payment (less premium expense charges); · plus subsequent premium payments (less premium expense charges); · plus transfers from another division minus units sold: · for partial surrenders from the division; · as part of a transfer to another division or the loan account; and · to pay monthly policy charges. We calculate unit values on days that the NYSE is open for trading and trading is not restricted. We do not calculate unit values on these recognized holidays: New Years Day; Labor Day; Martin Luther King, Jr. Day; Thanksgiving; Presidents Day; Christmas; Good Friday; Memorial Day and Independence Day. In addition, we do not calculate unit values if an emergency exists making disposal or valuation of securities held in the underlying mutual funds impracticable or if the SEC, by order, permits a suspension or postponement for the protection of security holders. To calculate the unit value of a division, the unit value from the previous business day is multiplied by the divisions net investment factor for the current valuation period. The number of units does not change due to a change in unit value. The net investment factor measures the performance of each division. The net investment factor for a valuation period is calculated as follows: [{the share price of the underlying mutual fund at the end of the valuation period before that days transactions plus the per share amount of the dividend (or other distribution) made by the mutual fund during the valuation period}] divided by the share price of the underlying mutual fund at the end of the previous valuation period after that days transactions less a current mortality and expense risks charge of 0.0020548% on a daily basis (0.75% on an annual basis) for the number of days within the valuation period. The mortality and expense risks charge is guaranteed not to exceed 0.0024658% on a daily basis (0.90% on an annual basis). The amount of any taxes charged against a division or set aside and the amount derived from the mortality and expense risks charge will be accrued daily and will be transferred from the Separate Account to the general account of the Company at the discretion of the Company. When an investment owned by an underlying mutual fund pays a dividend, the dividend increases the net asset value of a share of the underlying mutual fund as of the date the dividend is recorded. As the net asset value of a share of an underlying mutual fund increases, the unit value of the corresponding division also reflects an increase. Payment of a dividend under these circumstances does not increase the number of units you own in the division. 24 DEATH BENEFITS AND POLICY VALUES Death Proceeds If coverage is in effect and the insured dies before the maturity date, we pay death proceeds. We must receive: · proof of the death of the insured; · Beneficiarys Statement (Claim Form)*; and · Trust Agreement (if the beneficiary is a trust). * If the beneficiary is a corporation, the Claim Form must be signed by a corporate officer and submitted with a copy of the Articles of Incorporation or By-Laws indicating the authority of the office and a current Board resolution providing the name of the officer authorized to execute the Claim Form. The corporation must also submit a Certificate of Good Standing or Certificate of Existence provided by the state of incorporation. Payment is made to any assignee. The remainder is paid to your named beneficiary(ies) under your designated benefit payment option (see GENERAL DESCRIPTION OF THE POLICY - Rights Under the Policy). The payments are made in cash lump sum or under a fixed benefit payment option. Death proceeds are calculated as of the date of the insureds death and include: · the death benefit described below; · minus loan indebtedness; · minus any overdue monthly policy charges if the insured died during a grace period; · plus interest on the death proceeds as required by state law; · plus proceeds from any benefit rider on the life of the insured. Benefit Instructions While the insured is alive, you may give us instructions for payment of death proceeds under one of the fixed benefit payment options of the Policy. If at the insureds death, you have not provided benefit payment option instructions, the beneficiary(ies) select the benefit payment option to be used. If a benefit payment option is not selected, the death proceeds are paid in a lump sum. These choices are also available if the Policy matures or is surrendered. The instructions or changes to the instructions must be in writing. If you change the beneficiary(ies), prior benefit instructions are revoked. The fixed benefit payment options include: · Custom Benefit Arrangement A custom benefit payment option may be arranged with our approval. · Life Income We pay income during a persons lifetime. Without a guaranteed period, it is possible that only one payment is made under this option if the beneficiary dies before the second payment is due. A guaranteed period of from 5 to 30 years may be used (if the beneficiary dies before all of the guaranteed payments have been made, the guaranteed remaining payments are made to the beneficiary named in the benefit payment option instructions.) · Joint and Survivor Life Income We pay income during the lifetime of two people and continue until the death of the survivor. Without a guaranteed period, it is possible that only one payment is made under this option if both of the beneficiaries die before the second payment is due. A guaranteed period of from 5 to 30 years may be used (if both of the beneficiaries die before all of the guaranteed payments have been made, the guaranteed remaining payments are made to the beneficiary named in the benefit payment option instructions.) If no beneficiary(ies) survive the insured, the death proceeds will be paid to the owner or the owners estate unless otherwise specified. 25 Death Benefit Option The death benefit option is selected at the time of application. If a death benefit is not chosen, the Policy will be issued with Death Benefit Option 1. The two death benefit options available are: · Death Benefit Option 1 - the death benefit equals the greater of: · the face amount; or · the amount found by multiplying the policy value by the applicable percentage from the table below. · Death Benefit Option 2 - the death benefit equals the greater of: · the face amount plus the policy value; or · the amount found by multiplying the policy value by the applicable percentage from the table below. APPLICABLE PERCENTAGE TABLE (For ages not shown, the applicable percentage decreases by a pro-rata portion for each full year.) Insureds attained age Percentage 40 and under 250 45 215 50 185 55 150 60 130 65 120 70 115 75 through 90 105 95 and older 100 Example: The following assumptions are made to demonstrate the use of the Table. Death Benefit Option: 1 Face Amount: $100,000 Policy Value: $80,000 Attained Age: 45 Risk Class: Non-smoker Applicable Percentage: 215% Death Benefit: $80,000 x 215% $172,000 26 Change in Death Benefit Option You may change the death benefit option on or after the first policy anniversary. Up to two changes are allowed per policy year. Your request must be made in writing and approved by us. The effective date of the change will be the monthly date that coincides with or next follows our approval. We will increase or decrease the face amount so that the death benefit immediately after the change equals the death benefit immediately before the change. If the death benefit option change involves a face decrease, you may elect to keep the current face amount, subject to underwriting review and approval. Changing from Death Benefit Option 1 to Death Benefit Option 2 We will decrease the face amount. The amount of the decrease is equal to the policy value on the effective date of the change. If there have been increases in the face amount, the decrease of face amount will be made on a last in, first out basis. Because the death benefit can con- tinue to increase under Death Benefit Option 2, we may require proof of insurability. Cost of insurance charges will likely increase. This example assumes that the policy face amount equals the face amount. Face Amount Death Benefit Policy Value before the change before the change before the change $1,000,000 $1,000,000 $50,000 after the change after the change after the change $950,000 $1,000,000 $50,000 ($1,000,000 - $50,000) ($950,000 + $50,000) Changing from Death Benefit Option 2 to Death Benefit Option 1 We will increase the face amount. The amount of the increase is equal to the policy value on the effective date of the change. The face amount increase will be in the same proportion as the policy face amount to the face amount. Because the death benefit will not continue to increase under Death Benefit Option 1, no proof of insurability is required. Cost of insurance charges will likely decrease. This example assumes that the policy face amount equals the face amount. Face Amount Death Benefit Policy Value before the change before the change before the change $1,000,000 $1,050,000 $50,000 ($1,000,000 + $50,000) after the change after the change after the change $1,050,000 $1,050,000 $50,000 ($1,000,000 + $50,000) IRS Definition of Life Insurance The Policy should qualify as a life insurance contract as long as it satisfies certain tests under Section 7702 of the Internal Revenue Code. The Policy qualifies if it satisfies the guideline premium test (which places limitations on the amount of premium payments that may be made) and falls within a cash value corridor (the limitation of policy values that can accumulate relative to the death benefit). If at any time a premium is paid which would result in total premiums exceeding the maximum premium allowed, we only accept that portion of the premium which would make the total premiums equal the maximum. Maturity Proceeds The maturity date is the policy anniversary where the insureds attained age is 95 and is shown on your current data pages. If the insured is living on the maturity date, the Policy is in force and you do not want the maturity date extended by the Extended Coverage Rider, maturity proceeds equal to the accumulated value less policy loans and unpaid loan interest are paid. If the Extended Coverage Rider is attached but you wish to receive the maturity proceeds at the Policys maturity and avoid conversion to Death Benefit Option 1, you must send instructions to our office. The maturity proceeds are paid either as a cash lump sum or under the benefit payment option you have selected. Only if the Extended Coverage Rider is present on the Policy will the maturity date automatically be extended to the date of the insureds death (as explained in GENERAL DESCRIPTION OF THE POLICY - Optional Insurance Benefits). 27 Adjustment Options Increase in policy face amount You may request an increase at any time provided that the Policy is not in a grace period, and monthly policy charges are not being waived under a rider. The minimum increase in policy face amount is $5,000. Any adjustment is subject to our approval. The request must be made on an adjustment application. The application must be signed by the owner(s) and the insured. If your request is not approved, no changes are made to your Policy. We will approve your request if: · the insured is alive at the time of your request; and · the attained age of the insured is 75 or less at the time of the request; and · we receive evidence satisfactory to us that the insured is insurable under our underwriting guidelines in place at the time of your request. The increase in policy face amount is in a risk classification determined by us. The adjustment is effective on the monthly date on or next following our approval of your request. We calculate an adjustment conditional receipt premium deposit (payment that accompanies request) based on your request for an increase. If you make a payment with your adjustment application of at least as much as the adjustment conditional receipt premium deposit, we issue a conditional receipt. The conditional receipt shows receipt of the payment and outlines any interim insurance coverage. Any payment made with the adjustment application is held in our general account without interest. If we approve the adjustment, on the effective date of the adjustment, the amount of the premium payment being held minus the premium expense charge is moved to the divisions. Your current premium allocation percentages are used to make this allocation. The cost of insurance charge will increase in the event of an increase in a Policys face amount. If there is insufficient value to pay the higher charges after an increase in face amount, the Policy will lapse unless the no-lapse or death benefit guarantees are in effect. A face amount increase that is not a Cost of Living increase has its own Right to Examine and Right to Exchange periods. Decrease in policy face amount On or after the first policy anniversary, you may request a decrease in the policy face amount. No transaction fee is imposed on decreases in the policy face amount. A decrease in face amount lowers the cost of insurance charges but does not reduce surrender charges. Surrender charges remain the same after the face decrease is processed. A decrease is requested as follows: · the request must be made on an adjustment application; · the application must be signed by the owner(s); · the Policy is not in a grace period; · monthly policy charges are not being waived under a waiver rider; · the amount of the decrease is subject to our then current underwriting guidelines; and · the decrease may not reduce the policy face amount below $25,000. A decrease may not be allowed if the decrease would cause a refund of premium and/or the distribution of the policy value in order to maintain compliance with the limits required by the Internal Revenue Code relating to the definition of life insurance. Policy Values Your policy value is equal to the sum of the values in your divisions and loan account. Your policy value: · increases as premiums are applied and when interest is credited; · decreases as partial surrenders, unpaid loan interest and policy expense are deducted; and · can increase or decrease as the investment experience of your chosen divisions fluctuates. 28 SURRENDERS AND PARTIAL SURRENDERS Surrenders You must send us a written request for any surrender. The request must be signed by all owners, irrevocable beneficiary(ies), if any, and any assignees. The surrender is effective as of the end of the valuation period during which we receive your written request for surrender. Total and partial surrenders from the Policy are generally paid within seven business days of our receipt of the written request for surrender. Certain delays in payment are permitted (see GENERAL DESCRIPTION OF THE POLICY - Delay of Payments). Full surrender You may surrender the Policy while the Policy is in effect. If the full surrender is within ten years of the policy date or a policy face amount increase, a surrender charge is imposed. There is no refund of any monthly policy charges deducted before the full surrender effective date. We reserve the right to require you to return the Policy to us prior to making any payment though this does not affect the amount of the cash surrender value. Partial surrender On or after the first policy anniversary and prior to the maturity date, you may surrender a part of the net surrender value. The minimum amount of a partial surrender is $500. Up to two partial surrenders may be made during a policy year. The total of your two partial surrenders during a policy year may not be greater than 50% of the current net surrender value. The partial surrender may not decrease the face amount to less than $25,000. Partial surrenders may negatively affect your no-lapse guarantee provision and your Death Benefit Guarantee rider, if applicable. Your accumulated value is reduced by the amount of the surrender and transaction fee. We surrender units from the divisions to equal the dollar amount of the surrender request. The surrender is deducted from your divisions according to the surrender allocation percentages you specify. If surrender allocation percentages are not specified, we use your monthly policy charge allocation percentages. No surrender charge is imposed on a partial surrender. You pay a transaction fee on each partial surrender. The fee is the lesser of $25 or two percent of the amount surrendered. It is withdrawn in the same proportion as your monthly policy charge allocation. If Death Benefit Option 1 is in effect and the death benefit equals the face amount, the face amount is reduced by the amount of the partial surrender and transaction fee. In situations where the death benefit is greater than the face amount, the face amount is reduced by the amount the partial surrender plus transaction fee exceeds the difference between the death benefit and face amount. If the face amount had been increased, any reduction of the face amount is made on a last in, first out basis. If the Death Benefit Option 2 is in effect, there is no reduction in the face amount upon a partial surrender. Examination Offer (Free-Look Provision) Under state law, you have the right to return the Policy for any reason during the free-look period and receive your premiums paid. Your request to return the Policy must be in writing. The request and the Policy must be mailed to us or returned to the agent (as determined by the postmark) no later than the last day of the free-look period. The free- look period is the later of: · 10 days after the Policy is delivered or a written notice is delivered or mailed to you which tells about the cancellation right; or · 45 days after you complete the application. 29 LOANS Policy Loans While your Policy is in effect (but after the examination offer period) and has a net surrender value, you may borrow money from us with the Policy as the security for the policy loan. · The maximum amount you may borrow is 90% of the net surrender value as of the date we process the policy loan. · You may request a policy loan of $5,000 or less by calling us at 1-800-247-9988. If you are requesting a policy loan of more than $5,000, your request must be made in writing. · Generally, policy loan proceeds are sent within seven business days from the date we receive your request (see GENERAL PROVISIONS - Delay of Payments). · Requests for policy loans from any joint owner are binding on all joint owners. · Policy loans may negatively affect your no-lapse guarantee provision and your Death Benefit Guarantee rider, if applicable (see PREMIUMS - Payment of Premiums). You are charged interest on your policy loan. The interest rate is 8.0% per year. Interest accrues daily and is due and payable at the end of the policy year. If interest is not paid when due, it is added to the loan amount. Adding unpaid interest to the policy loan amount causes additional amounts to be withdrawn from your division(s) and transferred to the loan account. Withdrawals are made in the same proportion as the allocation used for the most recent monthly policy charge. A policy loan generally has a permanent effect on policy values. If a policy loan had not been made, the policy value would reflect the investment experience of the division(s). In addition, loan indebtedness is subtracted from: · death proceeds at the death of the insured; · surrender value upon full surrender or termination of a Policy; and · maturity proceeds paid. Loan indebtedness reduces your net surrender value. If the net surrender value is less than the monthly policy charges on a monthly date, the 61-day grace period provision applies (see PREMIUMS - Grace Period). If the Policy lapses with an outstanding loan balance, there may be tax consequences. Loan Account When a policy loan is taken, a loan account is established. An amount equal to the loan is transferred from your division(s) to your loan account. Loan accounts are part of our general account. You may instruct us on the proportions to be taken from your accounts. If you do not provide such instruction, the loan amount is withdrawn in the same proportion as the allocation used for the most recent monthly policy charge. There are no restrictions from which accounts the loan amount can be transferred. Any loan interest due and unpaid is transferred in the same manner. Your loan account earns interest from the date of transfer. The loan account interest rate is 6.0% per year. Interest accrues daily and is paid at the end of the policy year. Loan Payments While the Policy is in force and before the insured dies, you may pay the loan as follows: · the minimum loan repayment is $30; · policy loans may be repaid totally or in part; · repayments are allocated to the division(s) in the proportions used for allocation of premium payments; · the repayments are allocated as of the valuation period in which we receive the repayment; · repayments are to be sent to our service office; and · payments that we receive that are not designated as premium payments are applied as loan repayments if a policy loan is outstanding. 30 POLICY TERMINATION AND REINSTATEMENT Policy Termination (Lapse) If the net surrender value on any monthly date is less than the monthly policy charge, a 61-day grace period begins. The Policy is in force during a grace period. If we do not receive the required premium, the Policy terminates as of the end of the grace period. If the insured dies during a grace period, the death benefit is paid and the amount is reduced by: · all monthly policy charges due and unpaid at the death of the insured; and · any loan indebtedness. The Policy also terminates: · when you make a full Policy surrender; · when death proceeds are paid; and · on the maturity date. When the Policy terminates, all of the owners Policy rights and privileges end. Grace Period If the net surrender value on a monthly date is less than the current monthly charge or the loan indebtedness is greater than the net surrender value (overloan), and the death benefit guarantee rider is not in effect, we will send you a notice of pending termination and a grace period begins. We will send you a notice at the start of the grace period (to your last known post office address) stating the required premium to avoid policy lapse. If the grace period begins because of an overloan, the notice will also state a higher, optional premium payment amount that will decrease the loan indebtedness. Loan payments count toward your grace period payment. The grace period will end 61 days after the day the notice is mailed. If the required premium is not received by us by the end of the grace period, the Policy will terminate without value. When the required premium is paid during the grace period, monthly charges are not deducted until the monthly anniversary following the payment. Therefore, during the grace period the net surrender value may be overstated. During the first 12 policy months, the Policy will not enter a grace period if (a) is greater than or equal to ((b) multiplied by (c)) where: (a)is the sum of the premiums paid; (b)is the minimum monthly premium shown on the data page; and (c) is one plus the number of completed months since the policy date or since the adjustment date of a requested face amount increase as applicable. After the first 12 policy months, making premium payments under your planned periodic premium schedule does not guarantee that your Policy will stay in force unless: · your Policys net surrender value is at least equal to the monthly policy charge on the current monthly date; or · the death benefit guarantee rider is in effect. 31 The death benefit guarantee premium requirement is satisfied if (a) is greater than or equal to (b) where (a) is the sum of all premiums paid less any partial surrenders and any loan indebtedness; and (b) is the sum of the monthly death benefit guarantee premiums to date plus the next monthly death benefit guarantee premium. Example: If the policy face amount is $250,000 and the insured is a male with an attained age of 45 who is a nonsmoker: · Minimum initial premium requirement is $2,399.50. (The policy face amount (divided by 1000) multiplied by the minimum initial guarantee premium rate of $9.27 plus $82.00) · Death benefit guarantee premium requirement is $3,659.50. (The policy face amount (divided by 1000) multiplied by the death benefit guarantee premium rate of $14.31 plus $82.00) The required premium is intended to reimburse us for the monthly policy charges during the grace period, and to provide enough policy value to pay the monthly policy charge on the first monthly date after the grace period. If the grace period ends before we receive the required premium, we pay the policy owner the amount by which (a) is greater than (b) where: (a) is the net surrender value on the monthly date at the start of the grace period; and (b) is the two monthly deductions applicable during the grace period. Due to possible adverse market fluctuations, there is no guarantee that the amount requested at the beginning of the grace period is enough to pay the monthly policy charges as they are processed. If the net surrender value is not at least as much as the monthly policy charge on any monthly date, a new 61-day grace period starts. Neither partial surrenders nor policy loans may be made during a grace period. Reinstatement Subject to certain conditions, you may reinstate a Policy that terminated because of insufficient value. The Policy may only be reinstated: · prior to the maturity date and while the insured is alive; · upon our receipt of satisfactory evidence of insurability (according to our underwriting guidelines then in effect); · if you make a payment of at least the greater of an amount sufficient to allow 3 monthly deductions or the past due minimum required premium; and · if the application for reinstatement is mailed to us within three years of the Policy termination (in some states, we must provide a longer period of time for Policy reinstatement). If a policy loan or loan interest was unpaid when the Policy terminated, the policy loan and any unpaid loan interest must be reinstated or repaid (loan interest does not accrue over the period the Policy was terminated). We do not require payment of monthly policy charges during the period the Policy was terminated. Reinstatement is effective on the next monthly date following our approval of the reinstatement application. Premiums received with your reinstatement application are held in our general account without interest. If the reinstatement is approved, they are allocated to your selected division(s) on the reinstatement date. We will use the premium allocation percentages in effect at the time of termination of the Policy unless you provide new allocation instructions. The reinstated Policy has the same policy date as the original Policy. Your rights and privileges as owner(s) are restored upon reinstatement. If you reinstate your Policy and then it is fully surrendered, a surrender charge may be imposed. The surrender charge, if any, is calculated based on the number of years the Policy was in force. The premium expense charge is calculated based on the number of years since the Policy was issued. TAX ISSUES RELATED TO THE POLICY The following description is a general summary of the tax rules pertaining to life insurance policies. This section relates primarily to federal income taxes rules, regulations and interpretations, which in our opinion are currently in effect but which are subject to change at any time. This summary is not comprehensive and is not intended as tax 32 advice. While we reserve the right to change the Policy to assure it continues to qualify as life insurance for tax purposes, we cannot make any guarantee regarding the future tax treatment of any Policy. NOTE: Due to the complexity of these rules and because they are affected by the facts and circumstances of each Policy, you should consult with legal and tax counsel and other competent advisors regarding these matters. Taxation of Death Proceeds The death proceeds payable under a Policy are generally excludable from the gross income of the beneficiary(ies) under the Internal Revenue Code (IRC). However, if the Policy is transferred for valuable consideration, then a portion of the death proceeds may be includable in the beneficiarys gross income. The Pension Protection Act of 2006 limits the tax-free death proceeds for employer-owned insurance to the amount of premiums paid unless certain requirements are satisfied. This legislation pertains to Policies issued August 17, 2006 and later, and Policies issued prior to August 17, 2006 that have had a material increase in the death benefit or other material change on or after August 17, 2006. The following requirements must be satisfied in order for the death proceeds of employer-owned life insurance to be tax-free: 1) Specific written notice must be provided to the insured, and written consent from the insured must be obtained prior to the policy being issued; and 2) A specific qualifying condition with respect to the insureds status must be met. Some examples are: the insured must be either (i) an employee of the policy holder at any time during the 12 month period before the insureds death, or (ii) a director or a highly compensated employee or a highly compensated individual, as defined by the IRC, at the time the policy was issued. Taxation of Maturity Proceeds A taxable event may occur if the net surrender value at maturity plus any loan indebtedness is greater than premiums paid less partial surrenders and premium refunds. The taxable amount is the difference between the surrender value and the remaining premiums in the policy. Taxation of Growth in Policy Value Any increase in policy value is not included in gross income while the Policy is in-force and continues to meet the definition of life insurance as defined under Section 7702 of the Internal Revenue Code. If a contract does not meet the definition of life insurance, the policy owner will be subject to income tax on annual increases in cash value. Taxation of Policy Surrenders and Partial Surrenders A surrender or lapse of the Policy may have income tax consequences. Upon surrender, the owner(s) is not taxed on the surrender value except for the amount, if any, that exceeds the gross premiums paid less the untaxed portion of any prior surrenders. The amount of any loan indebtedness, upon surrender or lapse, is added to the net surrender value and treated, for this purpose, as if it had been received. A loss incurred upon surrender is generally not deductible. The tax consequences of a surrender may differ if the proceeds are received under any benefit payment option. A full surrender of the Policy will, and a partial surrender may, be included in your gross income to the extent that the distribution exceeds your premiums paid into the Policy. Partial surrenders generally are not taxable unless the total of such surrenders exceeds total premiums paid to the date of partial surrender less the untaxed portion of any prior partial surrenders. If within the first fifteen policy years, you make a partial surrender with a corresponding reduction in the total fact amount, special rules apply. Under those circumstances, the Internal Revenue Code has defined a special formula under which you may be taxed on all or a portion of the surrender amount. Transfers between the division(s) are not considered as distributions from the Policy and would not be considered taxable income. 33 Taxation of Policy Loans and Loan Interest If the Policy is not a modified endowment contract, loans received under the Policy are not generally considered to be distributions subject to tax. Interest paid to us as a result of a policy loan may or may not be deductible depending on a number of factors. If the Policy is a modified endowment contract, loans received under the Policy are considered to be distributions subject to tax. If the Policy lapses with an outstanding loan balance, there may be tax consequences. Taxation of Change of Owner Transfer of ownership may have tax consequences to the owner. The sale of a life insurance policy may have different income tax consequences than the cash surrender of such policy. Please consult with your tax advisor before changing ownership of your life insurance policy. Taxation of Change of Insured For tax purposes, changing the insured is considered to be the same as a surrender of the policy. The taxable amount is generally the difference between the policy value and the net premiums paid. Modified Endowment Contract Status A Policy becomes a Modified Endowment Contract when premiums paid exceed certain premium limits as defined by Section 7702A of the Internal Revenue Code. There is no change regarding the tax-deferred internal build-up of policy value or the income tax-free death benefit to your beneficiary(ies), however, distributions from a Modified Endowment Contract are taxed as if the Policy is a deferred annuity. Thus, taxation on partial surrenders, policy loans and other defined distributions will occur if your policy value is greater than your premiums paid. In addition, taxable distributions are subject to a federal income tax penalty of 10% unless the distribution is · made after the owner attains age 59 ½; or · attributable to the taxpayer becoming disabled; or · part of a series of substantially equal periodic payments (made not less frequently than annually) made for the life or life expectancy of the taxpayer or the joint lives or joint life expectancy of the taxpayer and beneficiary. Once a Policy is classified as a Modified Endowment Contract, the classification cannot be changed. Modified endowment contract classification may be avoided by limiting the amount of premiums paid under the Policy. In the absence of your instructions, we will refund all or part of the premium payment that would make the Policy a modified endowment contract. Taxation of Exchange or Assignment of Policies An exchange or assignment of a Policy may have tax consequences. Please consult with your tax advisor before exchanging or assigning your life insurance policy. Corporate Alternative Minimum Tax Ownership of a Policy by certain corporations may affect the owners exposure to the corporate alternative minimum tax. In determining whether it is subject to alternative minimum tax, the corporate owner must make two computations. First, the corporation must take into account a portion of the current years increase in the built-in gain in its corporate owned policies. Second, the corporation must take into account a portion of the amount by which the death benefits received under any Policy exceed the sum of a) the premiums paid on that Policy in the year of death, and b) the corporations basis in the Policy (as measured for alternative minimum tax purposes) as of the end of the corporations tax year immediately preceding the year of death. The corporate alternative minimum tax does not apply to S Corporations. Such tax also does not apply to Small Corporations as defined by Section 55(e) of the Internal Revenue Code. 34 Special Considerations for Corporations Section 264 of the Internal Revenue Code imposes numerous limitations on the interest and other business deductions that may otherwise be available to businesses that own life insurance policies. In addition, the premium paid by a business for a life insurance policy is not deductible as a business expense or otherwise if the business is directly or indirectly a beneficiary of the policy. Other Tax Issues Federal estate taxes and state and local estate, inheritance and other taxes may become due depending on applicable law and your circumstances or the circumstances of the Policy beneficiary(ies) if you or the insured dies. Withholding Withholding is generally required on certain taxable distributions under insurance contracts. In the case of periodic payments, the withholding is at graduated rates. With respect to non-periodic distributions, withholding is a flat rate of 10%. You may elect to have either non-periodic or periodic payments made without withholding except if your tax identification number has not been furnished to us or if the IRS has notified us that the number you furnished is incorrect. Non-resident aliens are subject to 30% withholding (or lower treaty rate) on taxable distributions. GENERAL PROVISIONS Frequent Trading and Market-Timing (Abusive Trading Practices) This Policy is not designed for frequent trading or market timing activity of the investment options. If you intend to trade frequently and/or use market timing investment strategies, you should not purchase this Policy. The Company does not accommodate market timing. We consider frequent trading and market timing activities to be abusive trading practices because they: · Disrupt the management of the underlying mutual funds by; · forcing the fund to hold short-term (liquid) assets rather than investing for long term growth, which results in lost investment opportunities for the fund; and · causing unplanned portfolio turnover; · Hurt the portfolio performance of the underlying mutual funds; and · Increase expenses of the underlying mutual fund and separate account due to; · increased broker-dealer commissions; and · increased recordkeeping and related costs. If we are not able to identify such abusive trading practices, the abuses described above will negatively impact the Contract and cause investors to suffer the harms described. We have adopted policies and procedures to help us identify and prevent abusive trading practices. In addition, the underlying mutual funds monitor trading activity to identify and take action against abuses. While our policies and procedures are designed to identify and protect against abusive trading practices, there can be no certainty that we will identify and prevent abusive trading in all instances. When we do identify abusive trading, we will apply our policies and procedures in a fair and uniform manner. If we, or an underlying mutual fund that is an investment option with the Contract, deem abusive trading practices to be occurring, we will take action that may include, but is not limited to: · Rejecting transfer instructions from a Contract owner or other person authorized by the owner to direct transfers; · Restricting submission of transfer requests by, for example, allowing transfer requests to be submitted by 1st class U.S. mail only and disallowing requests made via the internet, by facsimile, by overnight courier or by telephone; · Limiting the number of unscheduled transfer during a Contract year to no more than 12; · Prohibiting you from requesting a transfer among the divisions for a minimum of thirty days where there is evidence of at least one round-trip transaction (exchange or redemption of shares that were purchased within 30 days of the exchange/redemption) by you; and · Taking such other action as directed by the underlying mutual fund. The underlying mutual funds have reserved the right to accept or reject, without prior written notice, any transfer requests. 35 In some instances, a transfer may be completed prior to a determination of abusive trading. In those instances, we will reverse the transfer (within two business days of the transfer) and return the Contract to the investment option holdings it had prior to the transfer. We will give you notice in writing in this instance. Purchase Procedures A completed application and required supplements must be submitted to us through an agent or broker selling the Policy. The minimum policy face amount when the Policy is originally issued is $25,000. We reserve the right to increase or decrease the minimum policy face amount. The increased minimum face amount would apply only to Policies issued after the effective date of the increase. To issue a Policy, we require that the insured be age 75 or younger as of the policy date. Other underwriting restrictions may apply. An applicant for the Policy must: · furnish satisfactory evidence of insurability of the insured; and · meet our insurance underwriting guidelines and suitability rules. If you want insurance coverage to start at the time the application is submitted, you must send a payment equal to at least the required minimum initial premium with your completed application. The amount is based on the face amount of the Policy, the death benefit option and the charges and expenses of the Policy. This amount is shown on the policy illustration provided to you by your registered representative. If this amount is submitted with the application, a conditional receipt may be given to you. The receipt acknowledges the initial payment and details any interim conditional insurance coverage. Payments are to be made via personal or financial institution check (for example, a bank or cashiers check). We reserve the right to refuse any payment that we feel presents a fraud or money laundering risk. Examples of the types of payments we will not accept are cash, money orders, travelers checks, credit card checks, and foreign checks. We reserve the right to reject any application or related premium if we determine that we have not received complete information and/or instructions or that our underwriting guidelines, suitability rules or procedures have not been met. Any premium submitted will be returned no later than five business days from the date the application was rejected. Important Information about Customer Identification Procedures To help the government fight the funding of terrorism and money laundering activities, Federal law requires financial institutions to obtain, verify, and record information that identifies each person who opens an account. When you open an account, we will ask for your name, address, date of birth, and other information that will allow us to verify your identity. We may also ask to see your drivers license or other identifying documents. If concerns arise with verification of your identification, no transactions, other than redemptions, will be permitted while we attempt to reconcile the concerns. If we are unable to verify your identity within 30 days of our receipt of your original purchase, the account(s) will be closed and redeemed in accordance with normal redemption procedures. Policy Date If we issue a Policy, a policy date is determined. Policies will not be dated on the 29th, 30th or 31st of any month. Policies that would otherwise be dated on these dates will be dated on the first day of the following month. Policies that are issued on a cash-on-delivery (COD) basis and that would otherwise be dated on the 29th, 30th or 31st of a month will be dated on the first day of the following month. Your policy date is shown on the current data pages. Current data pages are the most recent policy specification pages issued to a policy owner and are located in the Policy. Upon specific request and our approval, your Policy may be backdated. The policy date may not be more than six months prior to the date of application (or shorter period if required by state law). Payment of at least the monthly policy charges is required for the backdated period. Monthly policy charges are deducted from the policy value for the backdated period. 36 Effective Date The Policy date and the effective date are the same unless a backdated policy date is requested. Insurance coverage is effective, provided all purchase requirements for the Policy have been satisfied. If the proposed insured dies before the effective date, there is no coverage under the Policy (coverage is determined solely under the terms of the conditional receipt, if any). Distribution of the Policy The Company has appointed Princor Financial Services Corporation (Princor) (Des Moines, Iowa 50392-0200), a broker-dealer registered under the Securities Exchange Act of 1934, a member of the Financial Industry Regulatory Authority and affiliate of the Company, as the distributor and principal underwriter of the Policy. The Company pays commissions on sales of the Policy of no more than 50% of premiums received in the first policy year (or the first year following an adjustment) up to the surrender target premium. In addition, a commission ranging from 0% to 4.0% of premium above the surrender target premium received in the first policy year (or first year following an adjustment) may be paid. After the first year, following the policy date (or adjustment date), commissions range from 0% to 4.0% of premiums received. Expense allowances may be paid to agents and brokers based on premiums received. Princor also may receive 12b-1 fees in connection with purchases and sales of mutual funds underlying the Policies. The 12b-1 fees for the underlying mutual funds are shown in the prospectuses of each underlying mutual fund. Applications for the Policies are solicited by registered representatives of Princor or such other broker-dealers as have entered into selling agreements with Princor. Such registered representatives act as appointed agents of the Company under applicable state insurance law and must be licensed to sell variable insurance products. The Company intends to offer the Policy in all jurisdictions where it is licensed to do business and where the Policy is approved. Payments to Financial Intermediaries The Company pays compensation to broker-dealers, financial institutions and other parties (Financial Intermediaries) for the sale of the Policy according to schedules in the sales agreements and other agreements reached between the Company and the Financial Intermediaries. Such compensation generally consists of commissions on premiums paid on the Policy. The Company and/or its affiliates may also pay other amounts (Additional Payments) that include, but are not limited to, marketing allowances, expense reimbursements and education payments. These Additional Payments are designed to provide incentives for the sale and retention of the Policies as well as other products sold by the Company and may influence the Financial Intermediary or sales representative to recommend the purchase of this Policy over competing policies or over other investment options. You may ask your sales representative about these differing and divergent interests, how she/he is personally compensated and how his/her broker-dealer is compensated for soliciting applications for the Policy. Service Arrangements and Compensation The Company and/or Princor have entered into agreements with the distributors, advisers and/or the affiliates of some of the mutual funds underlying the Policy and receive compensation for providing certain services including, but not limited to, distribution and operational support services, to the underlying mutual fund. Fees for these services are paid periodically (typically, quarterly or monthly) based on the average daily net asset value of shares of each fund held by the Separate Account and purchased at the Policy owners instructions. Because the Company and Princor receive such fees, they may be subject to competing interests in making these funds available as investment options under the Policy. The Company takes into consideration the anticipated payments from underlying mutual funds when it determines the charges assessed under the Policy. Without these payments, charges under the Policy are expected to be higher. 37 Statement of Values You receive an annual statement at the end of each policy year. The statement will show: · current death benefit; · current policy value and surrender value; · all premiums paid since the last statement; · all charges since the last statement; · any loan indebtedness; · any partial surrenders since the last statement; · the number of units and unit value; · total value of each of your divisions; · designated beneficiary(ies); and · all riders included in the Policy. We also send you the reports required by the Investment Company Act of 1940 (as amended). Services Available via the Internet and Telephone If you elect internet and/or telephone privileges, instructions for the following transactions may be given to us via the internet or telephone: · change in allocations of future premium payments; · change in allocation of the monthly policy charge; · transfers; and · policy loan (not available via the internet) (loan proceeds are mailed to the owners address of record). If the Policy is owned by a trust, an authorized individual (with the proper Password) may use these services and provide us with instructions. Your instructions: · may be given by calling us at 1-800-247-9988 24 hours per day, seven days per week. Counselors are available between 7 a.m. and 7 p.m. Central Time on any day that the NYSE is open; · may be given by accessing us at www.principal.com (for security purposes, you need a personal identification number (Password) to use any of the internet services, including viewing your Policy information on-line. If you dont have a Password, you can obtain one at www.principal.com); · must be received by us before the close of the NYSE (generally 3:00 p.m. Central Time) to be effective the day you call; · are effective the next business day if not received until after the close of the NYSE; and · from one joint owner are binding on all joint owners. Direct Dial You may receive information about your Policy from our Direct Dial system 24 hours per day, seven days per week. The Direct Dial number is 1-800-247-9988. Through this automated system, you can: · obtain information about unit values and policy values; · initiate certain changes to your Policy; and · change your password. Instructions from one joint owner are binding on all joint owners. If the Policy is owned by a trust, an authorized individual (with the proper Password) may use these services and provide us with instructions. Although neither the Separate Account nor the Company is responsible for the authenticity of telephone transaction or internet requests, the Separate Account and the Company reserve the right to refuse telephone and/or internet orders. You are liable for a loss resulting from a fraudulent telephone or internet order that we reasonably believe is genuine. We use reasonable procedures to assure instructions are genuine. If the procedures are not followed, we may be liable for loss due to unauthorized or fraudulent transactions. The procedures for telephone instructions include: recording all telephone instructions, requesting personal identification information (name, phone number, social security number, birth date, etc.) and sending written confirmation to the owners address of record. The procedures for internet and Direct Dial include requesting the same personal identification information as well as your Password, logging all internet and Direct Dial activity and sending written transaction confirmations to the owners address of record. 38 Misstatement of Age or Gender If the age or, where applicable, gender of the insured has been misstated, we adjust the death benefit payable under your Policy to reflect the amount that would have been payable at the correct age and gender. Non-Participating Policy The Policies do not share in any divisible surplus of the Company. Incontestability We will not contest the insurance coverage provided by the Policy, except for any increases in face amount, after the Policy has been in force during the lifetime of the insured for a period of two years from the policy date. Any policy face amount increase has its own two-year contestability period that begins on the effective date of the adjustment. In many states, the time limit in the incontestability period does not apply to fraudulent misrepresentations. Independent Registered Public Accounting Firm The financial statements of the Principal Life Insurance Company Variable Life Separate Account and the consolidated financial statements of the Principal Life Insurance Company are included in the Statement of Additional Information. Those statements have been audited by Ernst & Young LLP, independent registered public accounting firm, 801 Grand Avenue, Des Moines, Iowa 50309, for the periods indicated in their reports. LEGAL PROCEEDINGS There are no legal proceedings pending to which the Separate Account is a party or which would materially affect the Separate Account. 39 TABLE OF SEPARATE ACCOUNT DIVISIONS The following is a brief summary of the investment objectives of each division. There is no guarantee that the objectives will be met. American Century VP Income & Growth Division Invests in: American Century VP Income & Growth Fund - Class I Investment Advisor: American Century Investment Management, Inc. Investment Objective: seeks capital growth by investing in common stocks. Income is a secondary objective. American Century VP Inflation Protection Division Invests in: American Century VP Inflation Protection Fund - Class II Investment Advisor: American Century Investment Management, Inc. Investment Objective: pursues long-term total return using a strategy that seeks to protect against U.S. inflation. American Century VP Mid Cap Value Division Invests in: American Century VP Mid Cap Value Fund - Class II Investment Advisor: American Century Investment Management, Inc. Investment Objective: seeks long-term capital growth. Income is a secondary objective. American Century VP Ultra Division Invests in: American Century VP Ultra Fund - Class I Investment Advisor: American Century Investment Management, Inc. Investment Objective: seeks long-term capital growth. American Century VP Value Division Invests in: American Century VP Value Fund - Class II Investment Advisor: American Century Investment Management, Inc. Investment Objective: seeks long-term capital growth. Income is a secondary objective. Calvert SRI Equity Division Invests in: Calvert VP Sustainable and Responsible Investment Equity Portfolio Investment Advisor: Atlanta Capital Management Company, LLC through a sub-advisory agreement with Calvert Investment Management, Inc. Investment Objective: seeks growth in capital through investment in stocks of issuers in industries believed to offer opportunities for potential capital appreciation and which meet the portfolio's investment criteria including financial, sustainability and social responsibility factors. Delaware Small Cap Value Division Invests in: Delaware VIP Small Cap Value Series - Service Class Investment Advisor: Delaware Management Company Investment Objective: seeks capital appreciation. 40 Delaware Smid Cap Growth Division Invests in: Delaware VIP Smid Cap Growth Series  Service Class Investment Advisor: Delaware Management Company Investment Objective: seeks long-term capital appreciation. DWS Dreman Small Mid Cap Value Division Invests in: DWS Dreman Small Mid Cap Value VIP  Class B Investment Advisor: Dreman Value Management, L.L.C. through a sub-advisory agreement with Deutsche Investment Management Americas Inc. Investment Objective: seeks long-term capital appreciation. Fidelity VIP Contrafund Division Invests in: Fidelity VIP Contrafund ® Portfolio - Initial Class Investment Advisor: Fidelity Management & Research Company Investment Objective: seeks long-term capital appreciation. Fidelity VIP Equity-Income Division Invests in: Fidelity VIP Equity-Income Portfolio - Initial Class Investment Advisor: Fidelity Management & Research Company Investment Objective: seeks reasonable income. The fund will also consider the potential for capital appreciation. The fund's goal is to achieve a yield which exceeds the composite yield on the securities comprising the S&P 500 ® Index. Fidelity VIP Growth Division Invests in: Fidelity VIP Growth Portfolio - Service Class 2 Investment Advisor: Fidelity Management & Research Company Investment Objective: seeks to achieve capital appreciation. Fidelity VIP High Income Division Invests in: Fidelity VIP High Income Portfolio - Initial Class Investment Advisor: Fidelity Management & Research Company Investment Objective: seeks a high level of current income, while also considering growth of capital. Franklin Small Cap Value Securities Division Invests in: Franklin Templeton VIP Trust  Franklin Small Cap Values Securities Fund  Class 2 Investment Advisor: Franklin Advisory Services, LLC Investment Objective: seeks long-term total return. Invesco Capital Appreciation Division Invests in: Invesco V.I. Capital Appreciation Fund - Series I Shares Investment Advisor: Invesco Advisers, Inc. Investment Objective: seeks long-term growth of capital. 41 Invesco Capital Development Division Invests in: Invesco V.I. Capital Development Fund - Series I Shares Investment Advisor: Invesco Advisers, Inc. Investment Objective: seeks long-term growth of capital. Invesco Core Equity Division Invests in: Invesco V.I. Core Equity Fund - Series I Shares Investment Advisor: Invesco Advisers, Inc. Investment Objective: seeks long-term growth of capital. Invesco Dynamics Division (merged into the Invesco Capital Development Division effective April Invests in: Invesco V.I. Dynamics Fund - Series I Shares (merged into the Invesco V.I. Capital Development Fund  Series I Shares effective April 2011) Investment Advisor: Invesco Advisers, Inc. Investment Objective: seeks long-term growth of capital. Invesco Global Health Care Division Invests in: Invesco V.I. Global Health Care Fund - Series I Shares Investment Advisor: Invesco Advisers, Inc. Investment Objective: seeks long-term growth of capital. Invesco Mid Cap Core Equity Division Invests in: Invesco V.I. Mid Cap Core Equity Fund - Series II Shares Investment Advisor: Invesco Advisers, Inc. Investment Objective: seeks long-term growth of capital. Invesco Small Cap Equity Division Invests in: Invesco V.I. Small Cap Equity Fund - Series I Shares Investment Advisor: Invesco Advisers, Inc. Investment Objective: seeks long-term growth of capital. Invesco Technology Division Invests in: Invesco V.I. Technology Fund - Series I Shares Investment Advisor: Invesco Advisers, Inc. Investment Objective: seeks long-term growth of capital. Janus Aspen Enterprise Division Invests in: Janus Aspen Series Enterprise Portfolio - Service Shares Investment Advisor: Janus Capital Management LLC Investment Objective: seeks long-term growth of capital. 42 MFS VIT New Discovery Division Invests in: MFS ® VIT New Discovery Series  Service Class Investment Advisor: Massachusetts Financial Services Company Investment Objective: seeks capital appreciation. Asset Allocation Division Invests in: Principal Variable Contracts Funds Asset Allocation Account - Class 1 Investment Advisor: Morgan Stanley Investment Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to generate a total investment return consistent with the preservation of capital. Balanced Division Invests in: Principal Variable Contracts Funds Balanced Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to generate a total return consisting of current income and capital appreciation. Bond & Mortgage Securities Division Invests in: Principal Variable Contracts Funds Bond & Mortgage Securities Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide current income. Diversified International Division Invests in: Principal Variable Contracts Funds Diversified International Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. Equity Income Division Invests in: Principal Variable Contracts Funds Equity Income Account - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide a relatively high level of current income and long-term growth of income and capital. Government & High Quality Bond Division Invests in: Principal Variable Contracts Funds Government & High Quality Bond Account - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide a high level of current income consistent with safety and liquidity. 43 International Emerging Markets Division Invests in: Principal Variable Contracts Funds International Emerging Markets Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. LargeCap Blend II Division Invests in: Principal Variable Contracts Funds LargeCap Blend Account II - Class 1 Investment Advisor: T. Rowe Price Associates, Inc. and ClearBridge Advisors, LLC through sub- advisory agreements with Principal Management Corporation Investment Objective: seeks long-term growth of capital. LargeCap Growth Division Invests in: Principal Variable Contracts Funds LargeCap Growth Account - Class 1 Investment Advisor: Columbus Circle Investors through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. LargeCap Growth I Division Invests in: Principal Variable Contracts Funds LargeCap Growth Account I - Class 1 Investment Advisor: T. Rowe Price Associates, Inc. and Brown Investment Advisory Incorporated through sub-advisory agreements with Principal Management Corporation Investment Objective: seeks long-term growth of capital. LargeCap S&P 500 Index Division Invests in: Principal Variable Contracts Funds LargeCap S&P 500 Index Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. LargeCap Value Division Invests in: Principal Variable Contracts Funds LargeCap Value Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. LargeCap Value III Division (merged into the Equity Income Division effective April 2011) Invests in: Principal Variable Contracts Funds LargeCap Value Account III - Class 1 (merged into the Principal Variable Contracts Funds Equity Income Account  Class 1 effective April 2011) Investment Advisor: AllianceBernstein, L.P. and Westwood Management Corp. through sub- advisory agreements with Principal Management Corporation Investment Objective: seeks long-term growth of capital. 44 MidCap Blend Division Invests in: Principal Variable Contracts Funds MidCap Blend Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. Money Market Division Invests in: Principal Variable Contracts Funds Money Market Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks as high a level of current income as is considered consistent with preservation of principal and maintenance of liquidity. Principal LifeTime 2010 Division Invests in: Principal Variable Contracts Funds Principal LifeTime 2010 Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks a total return consisting of long-term growth of capital and current income. Principal LifeTime 2020 Division Invests in: Principal Variable Contracts Funds Principal LifeTime 2020 Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks a total return consisting of long-term growth of capital and current income. Principal LifeTime 2030 Division Invests in: Principal Variable Contracts Funds Principal LifeTime 2030 Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks a total return consisting of long-term growth of capital and current income. Principal LifeTime 2040 Division Invests in: Principal Variable Contracts Funds Principal LifeTime 2040 Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks a total return consisting of long-term growth of capital and current income. Principal LifeTime 2050 Division Invests in: Principal Variable Contracts Funds Principal LifeTime 2050 Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks a total return consisting of long-term growth of capital and current income. 45 Principal LifeTime Strategic Income Division Invests in: Principal Variable Contracts Funds Principal LifeTime Strategic Income Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks current income, and as a secondary objective, capital appreciation. Real Estate Securities Division Invests in: Principal Variable Contracts Funds Real Estate Securities Account - Class 1 Investment Advisor: Principal Real Estate Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to generate a total return. SAM Balanced Portfolio Division Invests in: Principal Variable Contracts Funds Strategic Asset Management Portfolios - Balanced Portfolio - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide as high a level of total return (consisting of reinvested income and capital appreciation) as is consistent with reasonable risk. In general, relative to the other Portfolios, the Balanced Portfolio should offer investors the potential for a medium level of income and a medium level of capital growth, while exposing them to a medium level of principal risk. SAM Conservative Balanced Portfolio Division Invests in: Principal Variable Contracts Funds Strategic Asset Management Portfolios - Conservative Balanced Portfolio - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide a high level of total return (consisting of reinvestment of income and capital appreciation), consistent with a moderate degree of principal risk. In general, relative to the other Portfolios, the Conservative Balanced Portfolio should offer investors the potential for a medium to high level of income and a medium to low level of capital growth, while exposing them to a medium to low level of principal risk. SAM Conservative Growth Portfolio Division Invests in: Principal Variable Contracts Funds Strategic Asset Management Portfolios - Conservative Growth Portfolio - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide long-term capital appreciation. In general, relative to the other Portfolios, the Conservative Growth Portfolio should offer investors the potential for a low to medium level of income and a medium to high level of capital growth, while exposing them to a medium to high level of principal risk. 46 SAM Flexible Income Portfolio Division Invests in: Principal Variable Contracts Funds Strategic Asset Management Portfolios - Flexible Income Portfolio - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide a high level of total return (consisting of reinvestment of income with some capital appreciation). In general, relative to the other Portfolios, the Flexible Income Portfolio should offer investors the potential for a high level of income and a low level of capital growth, while exposing them to a low level of principal risk. SAM Strategic Growth Portfolio Division Invests in: Principal Variable Contracts Funds Strategic Asset Management Portfolios - Strategic Growth Portfolio - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide long-term capital appreciation. In general, relative to the other Portfolios, the Strategic Growth Portfolio should offer investors the potential for a high level of capital growth, and a corresponding level of principal risk. Short-Term Income Division Invests in: Principal Variable Contracts Funds Short-Term Income Account - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide as high a level of current income as is consistent with prudent investment management and stability of principal. SmallCap Blend Division Invests in: Principal Variable Contracts Funds SmallCap Blend Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. SmallCap Growth II Division Invests in: Principal Variable Contracts Funds SmallCap Growth Account II - Class 1 Investment Advisor: Emerald Advisors, Inc. and Essex Investment Management Company, LLC through sub-advisory agreements with Principal Management Corporation Investment Objective: seeks long-term growth of capital. SmallCap Value I Division Invests in: Principal Variable Contracts Funds SmallCap Value Account I - Class 1 Investment Advisor: J.P. Morgan Investment Management, Inc., and Mellon Capital Management Corporation through sub-advisory agreements with Principal Management Corporation Investment Objective: seeks long-term growth of capital. 47 Putnam VT Voyager Division Invests in: Putnam VT Voyager Fund - Class IB Investment Advisor: Putnam Investment Management, LLC Investment Objective: seeks capital appreciation. Templeton Global Bond Securities Division Invests in: Franklin Templeton VIP Trust  Templeton Global Bond Securities Fund  Class 2 Investment Advisor: Franklin Advisers, Inc. Investment Objective: seeks high current income, consistent with preservation of capital. Capital appreciation is a secondary consideration. Van Eck Global Hard Assets Division Invests in: Van Eck VIP Trust  Van Eck VIP Global Hard Assets Fund  Class S Shares Investment Advisor: Van Eck Associates Corporation Investment Objective: seeks long-term capital appreciation by investing primarily in hard asset securities. Income is a secondary consideration. Wells Fargo Advantage VT Index Asset Allocation Division Invests in: Wells Fargo Advantage VT Index Asset Allocation Fund  Class 2 Investment Advisor: Wells Capital Management Incorporated through a sub-advisory agreement with Wells Fargo Funds Management, LLC Investment Objective: seeks long-term total return, consisting of capital appreciation and current income. Wells Fargo Advantage VT Intrinsic Value Division Invests in: Wells Fargo Advantage VT Intrinsic Value Fund  Class 2 Investment Advisor: Metropolitan West Capital Management, Inc.through a sub-advisory agreement with Wells Fargo Funds Management, LLC Investment Objective: seeks long-term capital appreciation. Wells Fargo Advantage VT Omega Growth Division Invests in: Wells Fargo Advantage VT Omega Growth Fund  Class 2 Investment Advisor: Wells Capital Management Incorporated through a sub-advisory agreement with Wells Fargo Funds Management, LLC Investment Objective: seeks long-term capital appreciation. 48 ADDITIONAL INFORMATION Additional information about the Policy is available in the Statement of Additional Information dated May 1, 2011, and which is part of this prospectus. Your questions and/or requests for a free copy of the Statement of Additional Information or a free personalized illustration should be directed to: Principal Flex Variable Life, Principal Financial Group, P.O. Box 9296, Des Moines, Iowa 50306-9296, 1-800-247-9988. You may also contact us through our internet site: www.principal.com Information about the Policy (including the Statement of Additional Information) can be reviewed and copied at the Securities and Exchange Commissions Public Reference Room in Washington, D.C. Information on the operation of the public reference room may be obtained by calling the Commission at 202-551-8090. Reports and other information about the Policy are available on the Commissions internet site at http://www.sec.gov. Copies of this information may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the Commission, Room 1580, treet NE, Washington, D.C. 20549. Principal Flexible Variable Life Investment Company Act File No. 33-13481 49 PART B STATEMENT OF ADDITIONAL INFORMATION PRINCIPAL FLEXIBLE VARIABLE LIFE dated May 1, 2011 The Statement of Additional Information provides information about the Principal Flexible Variable Life Insurance Policy sponsored by Principal Life Insurance Company through its Principal Life Insurance Company Variable Life Separate Account. This Statement of Additional Information is not a prospectus but does provide information that supplements the Policys Prospectus dated May 1, 2011. It should be read with that Prospectus which is available without charge. To request a copy of the Prospectus, please contact us at: Principal Flexible Variable Life Principal Financial Group P.O. Box 9296 Des Moines, IA 50306-9296 Telephone: 1-800-247-9988 TABLE OF CONTENTS Page GENERAL INFORMATION AND HISTORY 3 The Company 3 Principal Life Insurance Company Variable Life Separate Account 3 Independent Registered Public Accounting Firm 3 UNDERWRITERS 3 UNDERWRITING PROCEDURES 3 PERFORMANCE DATA 4 FINANCIAL STATEMENTS 6 2 GENERAL INFORMATION AND HISTORY The Company Principal Life Insurance Company (the Company) is the issuer of the Principal Flexible Variable Life Insurance Policy (the Policy). The Company is a stock life insurance company with its home office at: Principal Financial Group, Des Moines, Iowa 50392. It is authorized to transact life and annuity business in all states of the United States and the District of Columbia. The Company is a wholly owned indirect subsidiary of Principal Financial Group, Inc., a publicly-traded company. In 1879, the Company was incorporated under Iowa law as a mutual assessment life insurance company named Bankers Life Association. It became a legal reserve life insurance company and changed its name to Bankers Life Company in 1911 and then to Principal Mutual Life Insurance Company in 1986. The name change to Principal Life Insurance Company and reorganization into a mutual insurance holding company structure took place in 1998, when the Company became a stock life insurance company. In 2001, the mutual insurance holding company converted to a stock company through a process called demutualization, resulting in the current organizational structure. Principal Life Insurance Company Variable Life Separate Account The separate account was established under Iowa law on November 2, 1987. It was then registered as a unit investment trust with the SEC. This registration does not involve SEC supervision of the investments or investment policies of the separate account. All of the units of the Separate Account are owned by the Company. Policy owners may purchase units of the divisions of the Separate Account. Independent Registered Public Accounting Firm Ernst & Young LLP, 801 Grand Avenue Suite 3000, Des Moines, Iowa 50309, serves as the independent registered public accounting firm for Principal Life Insurance Company Variable Life Separate Account and the Company. UNDERWRITERS The principal underwriter of the Policy is Princor Financial Services Corporation (Princor) which is a wholly-owned subsidiary of Principal Financial Services, Inc. and an affiliate of the Company. The address of Princor is the Principal Financial Group, 650 8th Street, Des Moines, IA 50392-2080. Princor was incorporated in Iowa in 1968, and is a securities broker-dealer registered with the SEC as well as a member of the Financial Industry Regulatory Authority. The Policies may also be sold through other broker-dealers authorized by Princor and applicable law to do so. The Policys offering to the public is continuous. As the principal underwriter, Princor is paid for the distribution of the Policy. For the last three fiscal years Princor has received and retained the following commissions: received/retained received/retained received/retained $28,842/$0 $41,026/$0 $44,277/$0 UNDERWRITING PROCEDURES Guaranteed maximum cost of insurance rates are based on 1ortality Table (the prevailing mortality table approved by the National Associations of Insurance Commissioners), age last birthday, with distinction for the insureds gender and smoking status. 3 PERFORMANCE DATA The Separate Account may publish advertisements containing information (including graphs, charts, tables and examples) about the performance of one or more of its divisions. The Policy was not offered prior to June 28, 1988. The Separate Account may publish advertisements containing information about the hypothetical performance of one or more of its divisions for this Policy as if the Policy had been issued on or after the date the underlying mutual fund in which such division invests was first offered. The hypothetical performance from the date of the inception of the underlying mutual fund is derived by reducing the actual performance of the underlying mutual fund by the fees and charges of the Policy as if it had been in existence. The yield and total return figures described below vary depending upon market conditions, the composition of the underlying mutual funds portfolios and operating expenses. These factors and possible differences in the methods used in calculating yield and total return should be considered when comparing the Separate Account performance figures to performance figures published for other products. The Separate Account may also quote rankings, yields or returns published by independent statistical services or publishers and information regarding performance of certain market indices. Any performance data quoted for the Separate Account represents historical performance and is not intended to indicate future performance. From time to time the Principal Variable Contracts Fund, Inc. advertises its Money Market divisions yield and effective yield. Both yield figures are based on historical earnings and are not intended to indicate future performance. The yield of the division refers to the income generated in the division over a seven day period (the period will be stated in the advertisement). This income is then annualized. That is, the amount of income generated during that week is assumed to be generated each week over a 52-week period and is shown as a percentage. The effective yield is calculated similarly but, when annualized, the income earned in the division is assumed to be reinvested. The effective yield is slightly higher than the yield because of the compounding effect of this assumed reinvestment. Neither yield quotation reflects a sales load deducted from purchase payments which, if included, would reduce the yield and effective yield. For the period ended December 31, 2010, the 7-day annualized and effective yields were 0.00% and 0.00%, respectively. Performance history of the underlying mutual funds is measured by comparing the value of the underlying mutual fund at the beginning of the period to the value of the underlying mutual fund at the end of the period. The Separate Account also advertises the average annual total return of its various divisions. The average annual total return for any of the divisions is computed by calculating the average annual compounded rate of return over the stated period that would equate an initial premium of $1,000 to the ending redeemable policy value. The performance information does not include any charges or fees that are deducted from your Policy. These are charges and fees such as the sales charge, charge for taxes, surrender charges, transfer fees (if any), cost of insurance charge, asset based charge, administrative charge, policy loan interest charge (if any), and charges for optional insurance benefits. Some of these charges vary depending on your age, gender, face amount, underwriting class, premiums, policy duration, and account value. All of these policy charges will have a significant impact on your Policys value and overall performance. If these charges and fees were reflected in the performance data, performance would be lower. To see the impact of these charges and fees on your Policys performance, you should obtain a personalized illustration based on historical underlying mutual fund performance from your financial adviser. 4 Following are the hypothetical average annual total returns for the periods ended December 31, 2010 assuming the Policy had been offered as of the effective dates of the underlying mutual funds in which the divisions invest: One Five Ten Since Division Effective Date Year Years Years Inception American Century VP Income & Growth October 31, 1997 13.29% -0.13% 0.79% FVLI American Century VP Inflation Protection December 31, 2002 4.32% 4.08% 3.86% FVLI American Century VP Mid Cap Value October 29, 2004 18.08% 5.67% 7.96% American Century VP Ultra May 1, 2001 15.22% 0.59% 0.35% American Century VP Value May 1, 1996 12.19% 1.37% 4.57% Asset Allocation June 1, 1994 8.28% 3.41% 2.89% Balanced June 13, 1988 12.78% 1.47% 1.57% Bond & Mortgage Securities July 11, 1988 10.82% 3.14% 4.10% Calvert VP Sustainable & Responsible Investment Equity April 30, 2002 16.39% 3.34% 3.56% Delaware Small Cap Value May 1, 2000 30.36% 4.67% 9.09% Diversified International May 2, 1994 12.83% 2.31% 3.13% Equity Income April 28, 1998 15.31% 1.86% 5.47% Fidelity VIP Contrafund ® January 3, 1995 16.34% 2.96% 4.40% Fidelity VIP Equity-Income November 3, 1986 14.29% 0.21% 1.81% Fidelity VIP Growth October 31, 1986 22.94% 1.66% -1.46% Fidelity VIP High Income October 1, 1985 12.97% 6.24% 5.50% Government & High Quality Bond May 6, 1993 5.05% 4.81% 4.48% International Emerging Markets October 24, 2000 18.32% 11.51% 14.50% Invesco VI Capital Appreciation May 5, 1993 14.63% -1.60% -2.52% Invesco VI Capital Development May 1, 1998 17.89% 2.19% 2.89% Invesco VI Core Equity May 2, 1994 8.74% 3.60% 0.67% Invesco VI Global Health Care May 22, 1997 4.51% 1.70% 0.28% Invesco VI Small Cap Equity August 29, 2003 27.58% 4.63% 7.16% Invesco VI Technology May 21, 1997 20.40% 3.96% -6.27% Janus Aspen Enterprise September 13, 1993 24.58% 6.22% 0.28% LargeCap Blend II May 1, 2002 12.41% 1.84% 2.97% LargeCap Growth May 2, 1994 17.50% 2.19% -1.27% LargeCap Growth I June 1, 1994 18.71% 3.79% 0.56% LargeCap S&P 500 Index May 3, 1999 13.81% 1.29% 0.36% LargeCap Value June 13, 1988 13.23% -0.14% 1.35% MidCap Blend June 13, 1988 23.18% 5.72% 6.68% Money Market March 18, 1983 -0.75% 1.68% 1.42% Principal LifeTime 2010 August 30, 2004 13.08% 2.54% 4.18% Principal LifeTIme 2020 August 30, 2004 14.19% 2.36% 4.40% Principal LifeTime 2030 August 30, 2004 14.54% 1.97% 4.08% Principal LifeTime 2040 August 30, 2004 14.94% 1.85% 4.24% Principal LifeTime 2050 August 30, 2004 15.34% 1.78% 4.22% Principal LifeTime Strategic Income August 30, 2004 10.41% 1.78% 3.21% Putnam VT Voyager February 1, 1988 19.90% 5.96% 0.17% Real Estate Securities May 1, 1998 24.77% 3.34% 11.15% SAM Balanced Portfolio June 3, 1997 12.76% 3.75% 4.16% SAM Conservative Balanced Portfolio April 23, 1998 11.00% 4.30% 4.66% SAM Conservative Growth Portfolio June 3, 1997 14.36% 2.73% 3.05% SAM Flexible Income Portfolio September 9, 1997 9.68% 4.54% 4.85% SAM Strategic Growth Portfolio June 3, 1997 15.53% 2.07% 2.55% Short-Term Income January 12, 1994 3.42% 3.68% 3.82% SmallCap Blend May 1, 1998 23.33% 1.17% 2.93% SmallCap Growth II May 1, 1998 25.98% 1.64% -4.00% SmallCap Value I May 1, 1998 25.12% 0.65% 6.61% Wells Fargo Advantage VT Index Asset Allocation April 15, 1994 12.44% 1.50% 1.67% Wells Fargo Advantage Intrinsic Value May 6, 1996 13.45% 0.52% 1.48% 5 One Five Ten Since Division Effective Date Year Years Years Inception Wells Fargo Advantage VT Omega Growth March 6, 1997 15.41% 7.28% 3.39% FINANCIAL STATEMENTS 6 Report of Independent Registered Public Accounting Firm The Board of Directors and Participants Principal Life Insurance Company We have audited the accompanying statements of assets and liabilities of each of the divisions of Principal Life Insurance Company Variable Life Separate Account (Separate Account), comprised of the divisions described in Note 1, as of December 31, 2010, and the related statements of operations for the year then ended and changes in net assets for each of the two years in the period then ended, or for those divisions operating for portions of such periods as disclosed in the financial statements. These financial statements are the responsibility of the management of the Separate Account. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Separate Accounts internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Separate Accounts internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2010 by correspondence with the fund companies or their transfer agents, as applicable. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the respective divisions of Principal Life Insurance Company Variable Life Separate Account at December 31, 2010, and the results of their operations and the changes in their net assets for the periods described above, in conformity with U.S. generally accepted accounting principles. /s/Ernst & Young LLP Des Moines, Iowa April 21, 2011 Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities December 31, 2010 AllianceBernstein AllianceBernstein Global Thematic International Growth Growth Class A Class A Division Division Assets Investments in shares of mutual funds, at market $ 36,100 $ 357,913 Liabilities   Net assets $ 36,100 $ 357,913 Net assets Applicable to accumulation units: Benefit Variable Universal Life $  $  Benefit Variable Universal Life II Executive Variable Universal Life   Executive Variable Universal Life II Flexible Variable Life   PrinFlex Life ®   Survivorship Flexible Premium Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   Total net assets $ 36,100 $ 357,913 Investments in shares of mutual funds, at cost $ 32,478 $ 327,907 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life   Benefit Variable Universal Life II Executive Variable Universal Life   Executive Variable Universal Life II Flexible Variable Life   PrinFlex Life ®   Survivorship Flexible Premium Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   Accumulation unit value: Benefit Variable Universal Life $  $  Benefit Variable Universal Life II Executive Variable Universal Life   Executive Variable Universal Life II Flexible Variable Life   PrinFlex Life ®   Survivorship Flexible Premium Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   See accompanying notes. American American American AllianceBernstein AllianceBernstein AllianceBernstein Century VP Century VP Century VP American International Small Cap Small/Mid Cap Income & Income & Inflation Century VP Value Growth Value Growth Growth Protection International Class A Class A Class A Class I Class II Class II Class II Division Division Division Division Division Division Division $ 261,142 $ 141,615 $ 256,133 $ 2,967,240 $ 2,166,827 $ 362,965 $ 432,322        $ 261,142 $ 141,615 $ 256,133 $ 2,967,240 $ 2,166,827 $ 362,965 $ 432,322 $  $  $  $  $ 77,534 $  $ 49,122                                           $ 261,142 $ 141,615 $ 256,133 $ 2,967,240 $ 2,166,827 $ 362,965 $ 432,322 $ 246,871 $ 101,704 $ 225,168 $ 3,075,393 $ 2,080,482 $ 366,013 $ 358,356              78  10                49                   $ 6.66 $  $  $  $ 12.61 $  $ 15.73                                         Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2010 American Century VP American MidCap Value Century VP Class II Ultra® Class I Division Division Assets Investments in shares of mutual funds, at market $ 6,550,572 $ 1,611,974 Liabilities   Net assets $ 6,550,572 $ 1,611,974 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 313,717 $  Benefit Variable Universal Life II  Executive Variable Universal Life  Executive Variable Universal Life II  Flexible Variable Life  PrinFlex Life ® Survivorship Flexible Premium Variable Universal Life  Variable Universal Life Accumulator Variable Universal Life Accumulator II  Variable Universal Life Income  Variable Universal Life Income II  Total net assets $ 6,550,572 $ 1,611,974 Investments in shares of mutual funds, at cost $ 5,457,504 $ 1,441,143 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life  Benefit Variable Universal Life II  Executive Variable Universal Life  Executive Variable Universal Life II  Flexible Variable Life  PrinFlex Life ® Survivorship Flexible Premium Variable Universal Life  Variable Universal Life Accumulator Variable Universal Life Accumulator II  Variable Universal Life Income  Variable Universal Life Income II  Accumulation unit value: Benefit Variable Universal Life $ 14.01 $  Benefit Variable Universal Life II  Executive Variable Universal Life  Executive Variable Universal Life II  Flexible Variable Life PrinFlex Life ® Survivorship Flexible Premium Variable Universal Life Variable Universal Life Accumulator Variable Universal Life Accumulator II  Variable Universal Life Income  Variable Universal Life Income II  See accompanying notes. Calvert VP EAFE American American American Bond & International Century VP Century VP Century VP Asset Mortgage Index Ultra® Class II Value Class II Vista SM Class II Allocation Balanced Securities Class F Division Division Division Division Division Division Division $ 2,560,042 $ 12,344,470 $ 356,385 $ 13,902,025 $ 13,898,191 $ 50,326,204 $ 211,062        $ 2,560,042 $ 12,344,470 $ 356,385 $ 13,902,025 $ 13,898,191 $ 50,326,204 $ 211,062 $ 189,108 $ 1,020,011 $ 115,881 $  $  $ 2,939,767 $                                $ 2,560,042 $ 12,344,470 $ 356,385 $ 13,902,025 $ 13,898,191 $ 50,326,204 $ 211,062 $ 2,290,839 $ 12,352,656 $ 287,366 $ 13,546,651 $ 13,863,444 $ 51,132,643 $ 203,336     45                              $ 11.84 $ 14.52 $ 11.91 $  $  $ 20.06 $                               Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2010 Calvert VP Russell 2000 Small Cap Calvert VP Index Income Class F Division Division Assets Investments in shares of mutual funds, at market $ 253,789 $ 4,763,438 Liabilities   Net assets $ 253,789 $ 4,763,438 Net assets Applicable to accumulation units: Benefit Variable Universal Life $  $ 247,698 Benefit Variable Universal Life II Executive Variable Universal Life  Executive Variable Universal Life II Flexible Variable Life   PrinFlex Life ®   Survivorship Flexible Premium Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II  Variable Universal Life Income  Variable Universal Life Income II Total net assets $ 253,789 $ 4,763,438 Investments in shares of mutual funds, at cost $ 257,092 $ 3,784,479 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life  Benefit Variable Universal Life II Executive Variable Universal Life  Executive Variable Universal Life II Flexible Variable Life   PrinFlex Life ®   Survivorship Flexible Premium Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II  Variable Universal Life Income  Variable Universal Life Income II Accumulation unit value: Benefit Variable Universal Life $  $ 12.00 Benefit Variable Universal Life II Executive Variable Universal Life  Executive Variable Universal Life II Flexible Variable Life   PrinFlex Life ®   Survivorship Flexible Premium Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II  Variable Universal Life Income  Variable Universal Life Income II See accompanying notes. Calvert VP The Calvert VP Sustainable and Dreyfus S&P Responsible Delaware VIP Socially MidCap 400 Investment Small Cap Dreyfus IP Responsible Dreyfus VIF Index Equity Value Diversified Core Value Growth Appreciation Class F Initial Shares Service Shares International Service Shares Service Shares Service Shares Division Division Division Division Division Division Division $ 414,358 $ 47,859 $ 2,112,638 $ 135,348,876 $ 500,759 $ 156,427 $ 1,083,264        $ 414,358 $ 47,859 $ 2,112,638 $ 135,348,876 $ 500,759 $ 156,427 $ 1,083,264 $  $  $ 41,230 $ 5,006,284 $ 54,365 $ 48,197 $ 242,273                                       $ 414,358 $ 47,859 $ 2,112,638 $ 135,348,876 $ 500,759 $ 156,427 $ 1,083,264 $ 336,842 $ 42,907 $ 1,912,497 $ 135,237,157 $ 483,012 $ 130,077 $ 921,674     27                                  9    $  $  $ 12.46 $ 20.41 $ 12.56 $ 12.00 $ 13.34                                Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2010 Dreyfus VIF Opportunistic Dreyfus VIF Small Cap Quality Bond Service Shares Service Shares Division Division Assets Investments in shares of mutual funds, at market $ 3,593,603 $ 2,192,933 Liabilities   Net assets $ 3,593,603 $ 2,192,933 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 265,913 $ 249,003 Benefit Variable Universal Life II   Executive Variable Universal Life Executive Variable Universal Life II   Flexible Variable Life   PrinFlex Life ®   Survivorship Flexible Premium Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II  Variable Universal Life Income  Variable Universal Life Income II   Total net assets $ 3,593,603 $ 2,192,933 Investments in shares of mutual funds, at cost $ 3,520,620 $ 2,113,324 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life Benefit Variable Universal Life II   Executive Variable Universal Life Executive Variable Universal Life II   Flexible Variable Life   PrinFlex Life ®   Survivorship Flexible Premium Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II  Variable Universal Life Income  Variable Universal Life Income II   Accumulation unit value: Benefit Variable Universal Life $ 11.01 $ 14.91 Benefit Variable Universal Life II   Executive Variable Universal Life Executive Variable Universal Life II   Flexible Variable Life   PrinFlex Life ®   Survivorship Flexible Premium Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II  Variable Universal Life Income  Variable Universal Life Income II   See accompanying notes. Fidelity VIP Fidelity VIP Fidelity VIP DWS Dreman Fidelity VIP Equity-Income Growth Fidelity VIP High Income Small Mid Cap Equity Equity-Income Service Service High Income Service Value Class B Income Initial Class Class 2 Class 2 Initial Class Class 2 Division Division Division Division Division Division Division $ 1,754,277 $ 8,050,200 $ 20,641,028 $ 17,255,231 $ 10,088,878 $ 5,765,090 $ 16,327,670        $ 1,754,277 $ 8,050,200 $ 20,641,028 $ 17,255,231 $ 10,088,878 $ 5,765,090 $ 16,327,670 $ 150,161 $  $  $ 1,459,199 $ 1,076,425 $  $ 1,952,252                                  $ 1,754,277 $ 8,050,200 $ 20,641,028 $ 17,255,231 $ 10,088,878 $ 5,765,090 $ 16,327,670 $ 1,467,047 $ 8,487,210 $ 23,440,962 $ 17,095,834 $ 8,161,339 $ 5,675,255 $ 15,316,671                                     $ 11.85 $  $  $ 12.78 $ 12.06 $  $ 20.30                                  Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2010 Fidelity VIP Asset Manager Fidelity VIP Service Contrafund Class 2 Initial Class Division Division Assets Investments in shares of mutual funds, at market $ 1,715,405 $ 59,169,193 Liabilities   Net assets $ 1,715,405 $ 59,169,193 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 726,055 $  Benefit Variable Universal Life II   Executive Variable Universal Life  Executive Variable Universal Life II   Flexible Variable Life  PrinFlex Life ®  Survivorship Flexible Premium Variable Universal Life  Variable Universal Life Accumulator  Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   Total net assets $ 1,715,405 $ 59,169,193 Investments in shares of mutual funds, at cost $ 1,461,480 $ 60,887,935 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life  Benefit Variable Universal Life II   Executive Variable Universal Life  Executive Variable Universal Life II   Flexible Variable Life  PrinFlex Life ®  Survivorship Flexible Premium Variable Universal Life  Variable Universal Life Accumulator  Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   Accumulation unit value: Benefit Variable Universal Life $ 15.38 $  Benefit Variable Universal Life II   Executive Variable Universal Life  Executive Variable Universal Life II   Flexible Variable Life  PrinFlex Life ®  Survivorship Flexible Premium Variable Universal Life  Variable Universal Life Accumulator  Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   See accompanying notes. Franklin Franklin Franklin Fidelity VIP Fidelity VIP Franklin Mutual Franklin Rising Small Cap Contrafund Mid Cap Income Global Discovery Mutual Dividends Value Service Service Securities Securities Shares Securities Securities Class 2 Class 2 Class 2 Class 2 Class 2 Class 2 Class 2 Division Division Division Division Division Division Division $ 63,573,759 $ 38,926,802 $ 12,875,481 $ 15,973,086 $ 9,644,139 $ 4,230,491 $ 11,792,536        $ 63,573,759 $ 38,926,802 $ 12,875,481 $ 15,973,086 $ 9,644,139 $ 4,230,491 $ 11,792,536 $ 6,296,711 $ 5,816,446 $ 2,980,131 $ 2,202,551 $ 1,576,483 $ 867,814 $ 1,300,648                                          $ 63,573,759 $ 38,926,802 $ 12,875,481 $ 15,973,086 $ 9,644,139 $ 4,230,491 $ 11,792,536 $ 60,619,537 $ 32,370,901 $ 12,396,460 $ 14,581,178 $ 8,691,159 $ 3,575,011 $ 8,869,358                                          $ 17.62 $ 24.44 $ 19.04 $ 20.22 $ 14.26 $ 14.44 $ 18.07                                          Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2010 Franklin Franklin Strategic Income U.S. Government Securities Fund Class 2 Class 2 Division Division Assets Investments in shares of mutual funds, at market $ 6,075,891 $ 163,020 Liabilities   Net assets $ 6,075,891 $ 163,020 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 200,138 $ 14,427 Benefit Variable Universal Life II  Executive Variable Universal Life Executive Variable Universal Life II Flexible Variable Life   PrinFlex Life ®   Survivorship Flexible Premium Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   Total net assets $ 6,075,891 $ 163,020 Investments in shares of mutual funds, at cost $ 5,843,546 $ 162,798 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life Benefit Variable Universal Life II  Executive Variable Universal Life Executive Variable Universal Life II Flexible Variable Life   PrinFlex Life ®   Survivorship Flexible Premium Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   Accumulation unit value: Benefit Variable Universal Life $ 12.39 $ 10.41 Benefit Variable Universal Life II Executive Variable Universal Life Executive Variable Universal Life II Flexible Variable Life   PrinFlex Life ®   Survivorship Flexible Premium Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   See accompanying notes. Goldman Sachs VIT Structured Government Invesco V.I. Invesco V.I. Small Cap & High International Capital Capital Invesco V.I. Invesco V.I. Equity Service Quality Emerging Appreciation Appreciation Core Equity Core Equity Class I Bond Markets Series I Series II Series I Series II Division Division Division Division Division Division Division $ 966,831 $ 42,410,378 $ 37,268,337 $ 2,434,639 $ 629,478 $ 9,284,334 $ 7,487,698        $ 966,831 $ 42,410,378 $ 37,268,337 $ 2,434,639 $ 629,478 $ 9,284,334 $ 7,487,698 $ 55,587 $ 2,764,745 $ 638,612 $ 144,237 $  $ 606,026 $                                $ 966,831 $ 42,410,378 $ 37,268,337 $ 2,434,639 $ 629,478 $ 9,284,334 $ 7,487,698 $ 761,629 $ 43,443,335 $ 33,388,423 $ 2,220,406 $ 612,701 $ 8,201,669 $ 6,901,194                                 $ 10.21 $ 11.39 $ 37.80 $ 8.97 $  $ 12.52 $                               Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2010 Invesco V.I. Invesco V.I. Global Dynamics Health Care Series I Series I Division Division Assets Investments in shares of mutual funds, at market $ 2,454,862 $ 7,507,084 Liabilities   Net assets $ 2,454,862 $ 7,507,084 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 154,602 $ 547,320 Benefit Variable Universal Life II Executive Variable Universal Life Executive Variable Universal Life II Flexible Variable Life PrinFlex Life ® Survivorship Flexible Premium Variable Universal Life Variable Universal Life Accumulator Variable Universal Life Accumulator II  Variable Universal Life Income  Variable Universal Life Income II  Total net assets $ 2,454,862 $ 7,507,084 Investments in shares of mutual funds, at cost $ 1,889,537 $ 7,146,766 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life Benefit Variable Universal Life II Executive Variable Universal Life Executive Variable Universal Life II Flexible Variable Life PrinFlex Life ® Survivorship Flexible Premium Variable Universal Life Variable Universal Life Accumulator Variable Universal Life Accumulator II  Variable Universal Life Income  Variable Universal Life Income II  Accumulation unit value: Benefit Variable Universal Life $ 11.31 $ 12.64 Benefit Variable Universal Life II Executive Variable Universal Life Executive Variable Universal Life II Flexible Variable Life PrinFlex Life ® Survivorship Flexible Premium Variable Universal Life Variable Universal Life Accumulator Variable Universal Life Accumulator II  Variable Universal Life Income  Variable Universal Life Income II  See accompanying notes. Invesco V.I. Invesco V.I. Invesco V.I. Janus Janus Janus International Mid Cap Small Cap Invesco V.I. Aspen Aspen Aspen Growth Core Equity Equity Technology Balanced Enterprise Flexible Bond Series I Series II Series I Series I Service Shares Service Shares Service Shares Division Division Division Division Division Division Division $ 8,944,848 $ 763,452 $ 7,329,650 $ 3,797,538 $ 3,992,466 $ 9,719,922 $ 35,625,754        $ 8,944,848 $ 763,452 $ 7,329,650 $ 3,797,538 $ 3,992,466 $ 9,719,922 $ 35,625,754 $ 1,215,162 $ 30,461 $ 718,389 $ 274,660 $ 172,408 $ 192,976 $ 2,674,641                                          $ 8,944,848 $ 763,452 $ 7,329,650 $ 3,797,538 $ 3,992,466 $ 9,719,922 $ 35,625,754 $ 7,698,286 $ 580,809 $ 5,679,516 $ 2,934,826 $ 3,728,447 $ 7,253,896 $ 35,064,769                                          $ 20.52 $ 12.96 $ 10.52 $ 7.42 $ 17.05 $ 13.89 $ 17.47                                          Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2010 Janus Janus Aspen Aspen Forty Overseas Service Shares Service Shares Division Division Assets Investments in shares of mutual funds, at market $ 2,592,254 $ 10,130,917 Liabilities   Net assets $ 2,592,254 $ 10,130,917 Net assets Applicable to accumulation units: Benefit Variable Universal Life $  $ 1,567,623 Benefit Variable Universal Life II  Executive Variable Universal Life  Executive Variable Universal Life II  Flexible Variable Life   PrinFlex Life ®   Survivorship Flexible Premium Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II  Total net assets $ 2,592,254 $ 10,130,917 Investments in shares of mutual funds, at cost $ 2,418,493 $ 8,068,865 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life  Benefit Variable Universal Life II  Executive Variable Universal Life  Executive Variable Universal Life II  Flexible Variable Life   PrinFlex Life ®   Survivorship Flexible Premium Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II  Accumulation unit value: Benefit Variable Universal Life $  $ 32.81 Benefit Variable Universal Life II  Executive Variable Universal Life  Executive Variable Universal Life II  Flexible Variable Life   PrinFlex Life ®   Survivorship Flexible Premium Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II  See accompanying notes. Janus Aspen JPMorgan JPMorgan Worldwide Core Bond Small Cap Core LargeCap LargeCap LargeCap LargeCap Service Shares Class 1 Class 1 Blend II Growth Growth I S&P 500 Index Division Division Division Division Division Division Division $ 765,642 $ 1,960,225 $ 3,617,011 $ 13,015,673 $ 26,865,096 $ 95,218,460 $ 23,839,624        $ 765,642 $ 1,960,225 $ 3,617,011 $ 13,015,673 $ 26,865,096 $ 95,218,460 $ 23,839,624 $ 329,242 $ 476,474 $ 817,362 $ 618,149 $ 427,681 $ 1,186,409 $                             $ 765,642 $ 1,960,225 $ 3,617,011 $ 13,015,673 $ 26,865,096 $ 95,218,460 $ 23,839,624 $ 624,779 $ 1,898,854 $ 2,644,601 $ 14,967,211 $ 24,595,959 $ 77,729,808 $ 22,128,294  99                            $ 12.02 $ 11.61 $ 16.97 $ 13.53 $ 14.61 $ 20.70 $                             Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2010 LargeCap LargeCap Value Value III Division Division Assets Investments in shares of mutual funds, at market $ 49,269,930 $ 14,762,461 Liabilities   Net assets $ 49,269,930 $ 14,762,461 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 154,925 $ 1,034,346 Benefit Variable Universal Life II Executive Variable Universal Life Executive Variable Universal Life II Flexible Variable Life PrinFlex Life ® Survivorship Flexible Premium Variable Universal Life Variable Universal Life Accumulator Variable Universal Life Accumulator II Variable Universal Life Income Variable Universal Life Income II Total net assets $ 49,269,930 $ 14,762,461 Investments in shares of mutual funds, at cost $ 59,270,963 $ 16,051,354 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life Benefit Variable Universal Life II 49 Executive Variable Universal Life Executive Variable Universal Life II Flexible Variable Life PrinFlex Life ® Survivorship Flexible Premium Variable Universal Life Variable Universal Life Accumulator Variable Universal Life Accumulator II Variable Universal Life Income Variable Universal Life Income II Accumulation unit value: Benefit Variable Universal Life $ 17.14 $ 12.00 Benefit Variable Universal Life II Executive Variable Universal Life Executive Variable Universal Life II Flexible Variable Life PrinFlex Life ® Survivorship Flexible Premium Variable Universal Life Variable Universal Life Accumulator Variable Universal Life Accumulator II Variable Universal Life Income Variable Universal Life Income II See accompanying notes. MFS® VIT MFS® VIT MFS® VIT MFS® VIT MidCap MFS® VIT Research MFS® VIT MFS® VIT Global Equity Growth Growth New Discovery International Total Return Utilities Class Class Class Class Class Class Class Division Division Division Division Division Division Division $ 614,672 $ 3,842,028 $ 523,144 $ 6,803,279 $ 1,254,803 $ 507,505 $ 420,930        $ 614,672 $ 3,842,028 $ 523,144 $ 6,803,279 $ 1,254,803 $ 507,505 $ 420,930 $ 30,451 $ 737,892 $ 162,660 $ 964,370 $ 224,738 $  $                                                   $ 614,672 $ 3,842,028 $ 523,144 $ 6,803,279 $ 1,254,803 $ 507,505 $ 420,930 $ 466,197 $ 3,269,729 $ 440,583 $ 5,237,443 $ 1,130,678 $ 482,529 $ 370,124                                                    $ 13.50 $ 15.37 $ 11.36 $ 17.47 $ 8.77 $  $                                                   Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2010 MFS® VIT Value MidCap Class Blend Division Division Assets Investments in shares of mutual funds, at market $ 13,703,432 $ 120,446,914 Liabilities   Net assets $ 13,703,432 $ 120,446,914 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 927,567 $ 3,401,933 Benefit Variable Universal Life II Executive Variable Universal Life Executive Variable Universal Life II Flexible Variable Life  PrinFlex Life ®  Survivorship Flexible Premium Variable Universal Life  Variable Universal Life Accumulator  Variable Universal Life Accumulator II  Variable Universal Life Income  Variable Universal Life Income II  Total net assets $ 13,703,432 $ 120,446,914 Investments in shares of mutual funds, at cost $ 11,795,156 $ 107,256,235 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life Benefit Variable Universal Life II Executive Variable Universal Life Executive Variable Universal Life II Flexible Variable Life  PrinFlex Life ®  Survivorship Flexible Premium Variable Universal Life  Variable Universal Life Accumulator  Variable Universal Life Accumulator II  Variable Universal Life Income  Variable Universal Life Income II  Accumulation unit value: Benefit Variable Universal Life $ 14.99 $ 33.24 Benefit Variable Universal Life II Executive Variable Universal Life Executive Variable Universal Life II Flexible Variable Life  PrinFlex Life ®  Survivorship Flexible Premium Variable Universal Life  Variable Universal Life Accumulator  Variable Universal Life Accumulator II  Variable Universal Life Income  Variable Universal Life Income II  See accompanying notes. Neuberger Neuberger Neuberger Oppenheimer PIMCO PIMCO Berman AMT Berman AMT Berman AMT Main Street High Yield Real Return Money Guardian Partners Small-Cap Growth Small Cap Administrative Administrative Market I Class I Class S Class Service Shares Class Class Division Division Division Division Division Division Division $ 192,623,781 $ 1,391,191 $ 4,540,453 $ 309,013 $ 268,714 $ 559,113 $ 1,383,840        $ 192,623,781 $ 1,391,191 $ 4,540,453 $ 309,013 $ 268,714 $ 559,113 $ 1,383,840 $ 10,601,429 $ 40,027 $ 371,332 $ 43,748 $ 70,554 $ 32,234 $ 107,226                                           $ 192,623,781 $ 1,391,191 $ 4,540,453 $ 309,013 $ 268,714 $ 559,113 $ 1,383,840 $ 192,623,765 $ 1,057,955 $ 3,609,414 $ 250,841 $ 232,136 $ 553,989 $ 1,375,761                                           $ 15.20 $ 14.52 $ 10.73 $ 9.34 $ 11.78 $ 11.78 $ 10.69                                         Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2010 PIMCO PIMCO Short-Term Total Return Administrative Administrative Class Class Division Division Assets Investments in shares of mutual funds, at market $ 615,622 $ 6,047,288 Liabilities   Net assets $ 615,622 $ 6,047,288 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 9,489 $ 424,459 Benefit Variable Universal Life II Executive Variable Universal Life Executive Variable Universal Life II Flexible Variable Life   PrinFlex Life ®   Survivorship Flexible Premium Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   Total net assets $ 615,622 $ 6,047,288 Investments in shares of mutual funds, at cost $ 616,520 $ 6,148,637 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life Benefit Variable Universal Life II Executive Variable Universal Life Executive Variable Universal Life II Flexible Variable Life   PrinFlex Life ®   Survivorship Flexible Premium Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   Accumulation unit value: Benefit Variable Universal Life $ 10.22 $ 10.77 Benefit Variable Universal Life II Executive Variable Universal Life Executive Variable Universal Life II Flexible Variable Life   PrinFlex Life ®   Survivorship Flexible Premium Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   See accompanying notes. Principal Putnam VT LifeTime Principal Principal Principal Principal Principal Growth & Strategic LifeTime LifeTime LifeTime LifeTime LifeTime Income Income Class IB Division Division Division Division Division Division Division $ 4,110,030 $ 7,786,980 $ 24,764,211 $ 19,441,254 $ 10,368,859 $ 7,292,553 $ 239,245        $ 4,110,030 $ 7,786,980 $ 24,764,211 $ 19,441,254 $ 10,368,859 $ 7,292,553 $ 239,245 $ 68,210 $ 397,631 $ 2,684,377 $ 1,327,332 $ 917,638 $ 1,134,264 $ 235,050                       $ 4,110,030 $ 7,786,980 $ 24,764,211 $ 19,441,254 $ 10,368,859 $ 7,292,553 $ 239,245 $ 3,846,536 $ 7,038,719 $ 21,485,468 $ 17,403,975 $ 9,915,906 $ 6,845,368 $ 174,996                       $ 12.81 $ 13.25 $ 13.78 $ 13.51 $ 13.65 $ 13.63 $ 11.93          Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2010 Putnam VT International Putnam VT Equity Voyager Class IB Class IB Division Division Assets Investments in shares of mutual funds, at market $ 1,661,125 $ 26,638,739 Liabilities   Net assets $ 1,661,125 $ 26,638,739 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 671,902 $ 461,512 Benefit Variable Universal Life II   Executive Variable Universal Life Executive Variable Universal Life II   Flexible Variable Life  PrinFlex Life ®  Survivorship Flexible Premium Variable Universal Life  Variable Universal Life Accumulator  Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   Total net assets $ 1,661,125 $ 26,638,739 Investments in shares of mutual funds, at cost $ 1,440,739 $ 23,127,541 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life Benefit Variable Universal Life II   Executive Variable Universal Life Executive Variable Universal Life II   Flexible Variable Life  PrinFlex Life ®  Survivorship Flexible Premium Variable Universal Life  Variable Universal Life Accumulator  Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   Accumulation unit value: Benefit Variable Universal Life $ 14.27 $ 15.68 Benefit Variable Universal Life II   Executive Variable Universal Life Executive Variable Universal Life II   Flexible Variable Life  PrinFlex Life ®  Survivorship Flexible Premium Variable Universal Life  Variable Universal Life Accumulator  Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   See accompanying notes. SAM SAM SAM SAM SAM Conservative Conservative Flexible Strategic Real Estate Balanced Balanced Growth Income Growth Short-Term Securities Portfolio Portfolio Portfolio Portfolio Portfolio Income Division Division Division Division Division Division Division $ 40,897,758 $ 19,708,258 $ 9,648,228 $ 22,725,399 $ 6,538,932 $ 20,705,042 $ 11,584,905        $ 40,897,758 $ 19,708,258 $ 9,648,228 $ 22,725,399 $ 6,538,932 $ 20,705,042 $ 11,584,905 $ 3,421,051 $ 211,123 $ 71,309 $ 376,868 $ 32,882 $ 724,711 $ 540,004  $ 40,897,758 $ 19,708,258 $ 9,648,228 $ 22,725,399 $ 6,538,932 $ 20,705,042 $ 11,584,905 $ 40,729,121 $ 17,536,481 $ 9,144,715 $ 19,265,685 $ 6,272,119 $ 18,165,479 $ 11,646,245  14 $ 36.31 $ 10.80 $ 11.35 $ 10.08 $ 11.78 $ 9.65 $ 11.46 Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2010 SmallCap SmallCap Blend Growth II Division Division Assets Investments in shares of mutual funds, at market $ 22,001,174 $ 20,841,472 Liabilities   Net assets $ 22,001,174 $ 20,841,472 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 306,621 $ 835,906 Benefit Variable Universal Life II Executive Variable Universal Life Executive Variable Universal Life II Flexible Variable Life PrinFlex Life ® Survivorship Flexible Premium Variable Universal Life Variable Universal Life Accumulator Variable Universal Life Accumulator II Variable Universal Life Income Variable Universal Life Income II Total net assets $ 22,001,174 $ 20,841,472 Investments in shares of mutual funds, at cost $ 21,711,490 $ 17,944,738 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life Benefit Variable Universal Life II 45 Executive Variable Universal Life Executive Variable Universal Life II Flexible Variable Life PrinFlex Life ® Survivorship Flexible Premium Variable Universal Life Variable Universal Life Accumulator Variable Universal Life Accumulator II Variable Universal Life Income Variable Universal Life Income II Accumulation unit value: Benefit Variable Universal Life $ 14.58 $ 12.39 Benefit Variable Universal Life II Executive Variable Universal Life Executive Variable Universal Life II Flexible Variable Life PrinFlex Life ® Survivorship Flexible Premium Variable Universal Life Variable Universal Life Accumulator Variable Universal Life Accumulator II Variable Universal Life Income Variable Universal Life Income II See accompanying notes. Templeton Developing Templeton Templeton Van Eck VIP T. Rowe Price Markets Foreign Global Bond Global Vanguard SmallCap Equity Securities Securities Securities Hard Assets VIF Value I Income II Class 2 Class 2 Class 2 Initial Class Balanced Division Division Division Division Division Division Division $ 27,214,884 $ 484,422 $ 3,858,383 $ 5,804,534 $ 6,082,209 $ 4,397,465 $ 33,796,634        $ 27,214,884 $ 484,422 $ 3,858,383 $ 5,804,534 $ 6,082,209 $ 4,397,465 $ 33,796,634 $ 1,921,212 $ 138,165 $ 337,609 $ 48,158 $ 541,161 $ 275,513 $ 8,245,221                                               $ 27,214,884 $ 484,422 $ 3,858,383 $ 5,804,534 $ 6,082,209 $ 4,397,465 $ 33,796,634 $ 26,581,664 $ 428,074 $ 3,118,823 $ 4,958,911 $ 5,721,131 $ 3,447,712 $ 31,037,783                                               $ 26.17 $ 11.25 $ 16.87 $ 9.55 $ 13.54 $ 11.49 $ 17.17                                               Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2010 Vanguard Vanguard VIF VIF Equity Mid-Cap Index Index Division Division Assets Investments in shares of mutual funds, at market $ 44,563,053 $ 15,915,529 Liabilities   Net assets $ 44,563,053 $ 15,915,529 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 4,653,812 $ 3,036,751 Benefit Variable Universal Life II  Executive Variable Universal Life Executive Variable Universal Life II  Flexible Variable Life   PrinFlex Life ®   Survivorship Flexible Premium Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   Total net assets $ 44,563,053 $ 15,915,529 Investments in shares of mutual funds, at cost $ 38,173,496 $ 13,630,688 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life Benefit Variable Universal Life II  Executive Variable Universal Life Executive Variable Universal Life II  Flexible Variable Life   PrinFlex Life ®   Survivorship Flexible Premium Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   Accumulation unit value: Benefit Variable Universal Life $ 13.40 $ 18.00 Benefit Variable Universal Life II  Executive Variable Universal Life Executive Variable Universal Life II  Flexible Variable Life   PrinFlex Life ®   Survivorship Flexible Premium Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   See accompanying notes. Wells Fargo Advantage VT Wells Fargo Wells Fargo Index Advantage VT Advantage VT Asset Intrinsic Omega Allocation Value Growth Division Division Division $ 1,155,663 $ 1,153,565 $ 1,513,453    $ 1,155,663 $ 1,153,565 $ 1,513,453 $ 11,497 $  $            $ 1,155,663 $ 1,153,565 $ 1,513,453 $ 1,164,628 $ 998,231 $ 800,709             $ 13.99 $ 11.74 $ 12.30          Principal Life Insurance Company Variable Life Separate Account Statements of Operations Year Ended December 31, 2010 AllianceBernstein AllianceBernstein Global Thematic International Growth Growth Class A Class A Division Division Investment income (loss) Income: Dividends $ 763 $ 1,645 Expenses: Mortality and expense risks   Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions   Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 2,732 $ 28,501 (1) Commenced operations May 24, 2010. See accompanying notes. American American American AllianceBernstein AllianceBernstein AllianceBernstein Century VP Century VP Century VP American International Small Cap Small/Mid Cap Income & Income & Inflation Century VP Value Growth Value Growth Growth Protection International Class A Class A Class A Class I Class II Class II Class II Division Division Division Division Division Division (1) Division $ 6,571 $  $ 266 $ 42,263 $ 27,682 $ 1,257 $ 6,708               $ 22,596 $ 32,312 $ 34,842 $ 370,508 $ 273,134 $ 49 $ 50,524 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2010 American Century VP American MidCap Value Century VP Class II Ultra® Class I Division Division Investment income (loss) Income: Dividends $ 109,504 $ 7,571 Expenses: Mortality and expense risks  Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions   Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 929,916 $ 227,722 (1) Represented the operations of Summit EAFE International Index Class F Division until May 24, 2010 name change. See accompanying notes. Calvert VP EAFE American American American Bond & International Century VP Century VP Century VP Asset Mortgage Index Ultra® Class II Value Class II Vista SM Class II Allocation Balanced Securities Class F Division Division Division Division Division Division Division (1) $ 8,424 $ 223,182 $  $ 322,755 $ 382,298 $ 2,640,555 $ 2,811  84           $ 337,093 $ 1,371,755 $ 87,963 $ 1,161,260 $ 1,784,355 $ 5,099,189 $ 10,014 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2010 Calvert VP Russell 2000 Small Cap Calvert VP Index Income Class F Division (1) Division (2) Investment income (loss) Income: Dividends $ 11,120 Expenses: Mortality and expense risks   Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions   Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 9,733 $ (1) Represented the operations of Calvert Income Initial Shares Division until May 24, 2010 name change. (2) Represented the operations of Summit Russell 2000 Small Cap Index Class F Division until May 24, 2010 name change. (3) Represented the operations of Summit S&P MidCap 400 Index Class F Division until May 24, 2010 name change. (4) Commenced operations in May 24, 2010. See accompanying notes. Calvert VP The Calvert VP Sustainable and Dreyfus S&P Responsible Delaware VIP Socially MidCap 400 Investment Small Cap Dreyfus IP Responsible Dreyfus VIF Index Equity Value Diversified Core Value Growth Appreciation Class F Initial Shares Service Shares International Service Shares Service Shares Service Shares Division (3) Division (4) Division (4) Division Division Division Division $ 1,559 $ 25 $  $ 2,196,404 $ 6,331 $ 751 $ 24,595  6     19         $ 68,482 $ 6,380 $ 220,837 $ 18,800,787 $ 57,840 $ 17,298 $ 158,289 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2010 Dreyfus VIF Opportunistic Dreyfus VIF Small Cap Quality Bond Service Shares Service Shares Division (1) Division Investment income (loss) Income: Dividends $ 19,623 $ 74,063 Expenses: Mortality and expense risks   Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions   Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 823,360 $ 155,877 (1) Represented the operations of Dreyfus VIF Developing Leaders Service Shares Division until May 24, 2010 name change. See accompanying notes. Fidelity VIP Fidelity VIP Fidelity VIP DWS Dreman Fidelity VIP Equity-Income Growth Fidelity VIP High Income Small Mid Cap Equity Equity-Income Service Service High Income Service Value Class B Income Initial Class Class 2 Class 2 Initial Class Class 2 Division Division Division Division Division Division Division $ 8,629 $ 242,206 $ 350,885 $ 254,772 $ 2,732 $ 431,228 $ 1,199,874   79        $ 300,327 $ 1,085,610 $ 2,822,112 $ 2,175,465 $ 1,921,078 $ 680,460 $ 1,884,760 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2010 Fidelity VIP Asset Manager Fidelity VIP Service Contrafund Class 2 Initial Class Division Division Investment income (loss) Income: Dividends $ 22,252 $ 674,617 Expenses: Mortality and expense risks  Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 184,414 $ 8,856,634 See accompanying notes. Franklin Franklin Franklin Fidelity VIP Fidelity VIP Franklin Mutual Franklin Rising Small Cap Contrafund Mid Cap Income Global Discovery Mutual Dividends Value Service Service Securities Securities Shares Securities Securities Class 2 Class 2 Class 2 Class 2 Class 2 Class 2 Class 2 Division Division Division Division Division Division Division $ 584,743 $ 41,690 $ 763,192 $ 179,170 $ 130,110 $ 46,196 $ 68,448             $ 8,873,343 $ 8,212,714 $ 1,423,102 $ 1,582,408 $ 896,389 $ 644,182 $ 2,445,825 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2010 Franklin Franklin Strategic Income U.S. Government Securities Fund Class 2 Class 2 Division Division Investment income (loss) Income: Dividends $ 214,718 $ 2,995 Expenses: Mortality and expense risks   Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions   Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 468,035 $ 4,883 (1) Represented the operations of Mortgage Securities Division until July 16, 2010 name change. (2) Represented the operations of AIM V.I. Capital Appreciation Series I Division until May 24, 2010 name change. (3) Represented the operations of AIM V.I. Capital Appreciation Series II Division until May 24, 2010 name change. (4) Represented the operations of AIM V.I. Core Equity Series I Division until May 24, 2010 name change. (5) Represented the operations of AIM V.I. Core Equity Series II Division until May 24, 2010 name change. See accompanying notes. Goldman Sachs VIT Structured Government Invesco V.I. Invesco V.I. Small Cap & High International Capital Capital Invesco V.I. Invesco V.I. Equity Service Quality Emerging Appreciation Appreciation Core Equity Core Equity Class I Bond Markets Series I Series II Series I Series II Division Division (1) Division Division (2) Division (3) Division (4) Division (5) $ 4,790 $ 1,170,327 $ 376,973 $ 17,034 $ 2,997 $ 86,401 $ 53,095            $ 202,316 $ 278,034 $ 5,764,954 $ 330,903 $ 81,934 $ 809,025 $ 621,371 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2010 Invesco V.I. Invesco V.I. Global Dynamics Health Care Series I Series I Division (1) Division (2) Investment income (loss) Income: Dividends $  $  Expenses: Mortality and expense risks 26 72 Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions   Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 449,141 $ (1) Represented the operations of AIM V.I. Dynamics Series I Division until May 24, 2010 name change. (2) Represented the operations of AIM V.I. Global Health Care Series I Division until May 24, 2010 name change. (3) Represented the operations of AIM V.I. International Growth Series I Division until May 24, 2010 name change. (4) Represented the operations of AIM V.I. Mid Cap Core Equity Series II Division until May 24, 2010 name change. (5) Represented the operations of AIM V.I. Small Cap Equity Series I Division until May 24, 2010 name change. (6) Represented the operations of AIM V.I. Technology Series I Division until May 24, 2010 name change. See accompanying notes. Invesco V.I. Invesco V.I. Invesco V.I. Janus Janus Janus International Mid Cap Small Cap Invesco V.I. Aspen Aspen Aspen Growth Core Equity Equity Technology Balanced Enterprise Flexible Bond Series I Series II Series I Series I Service Shares Service Shares Service Shares Division (3) Division (4) Division (5) Division (6) Division Division Division $ 176,816 $ 2,399 $  $  $ 92,463 $  $ 1,743,290   51         $ 942,464 $ 88,484 $ 1,590,182 $ 757,625 $ 282,949 $ 1,845,832 $ 2,057,562 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2010 Janus Janus Aspen Aspen Forty Overseas Service Shares Service Shares Division Division Investment income (loss) Income: Dividends $ 5,407 $ 44,090 Expenses: Mortality and expense risks   Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions   Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 163,378 $ 1,877,337 See accompanying notes. Janus Aspen JPMorgan JPMorgan Worldwide Core Bond Small Cap Core LargeCap LargeCap LargeCap LargeCap Service Shares Class 1 Class 1 Blend II Growth Growth I S&P 500 Index Division Division Division Division Division Division Division $ 3,264 $ 67,586 $  $ 295,978 $ 15,627 $ 114,191 $ 317,604            $ 98,584 $ 153,938 $ 750,878 $ 1,510,313 $ 4,159,741 $ 15,705,390 $ 3,011,554 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2010 LargeCap LargeCap Value Value III Division Division Investment income (loss) Income: Dividends $ 824,469 $ 249,481 Expenses: Mortality and expense risks Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions   Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 6,091,628 $ 1,687,827 See accompanying notes. MFS® VIT MFS® VIT MFS® VIT MFS® VIT MidCap MFS® VIT Research MFS® VIT MFS® VIT Global Equity Growth Growth New Discovery International Total Return Utilities Class Class Class Class Class Class Class Division Division Division Division Division Division Division $ 5,621 $  $  $  $ 11,619 $ 1,418 $ 6,148                  $ 70,930 $ 423,618 $ 87,587 $ 1,482,720 $ 129,564 $ 29,360 $ 52,482 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2010 MFS® VIT Value MidCap Class Blend Division Division Investment income (loss) Income: Dividends $ 140,653 $ 2,438,213 Expenses: Mortality and expense risks  Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions   Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 1,330,463 $ 22,696,496 See accompanying notes. Neuberger Neuberger Neuberger Oppenheimer PIMCO PIMCO Berman AMT Berman AMT Berman AMT Main Street High Yield Real Return Money Guardian Partners Small-Cap Growth Small Cap Administrative Administrative Market I Class I Class S Class Service Shares Class Class Division Division Division Division Division Division Division $ 68 $ 5,065 $ 28,956 $  $ 490 $ 13,562 $ 13,393                13 $ (4,259) $ 240,230 $ 595,897 $ 49,800 $ 41,438 $ 24,567 $ 53,993 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2010 PIMCO PIMCO Short-Term Total Return Administrative Administrative Class Class Division Division Investment income (loss) Income: Dividends $ 2,755 $ 92,530 Expenses: Mortality and expense risks   Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 5,320 $ 214,823 See accompanying notes. Principal Putnam VT LifeTime Principal Principal Principal Principal Principal Growth & Strategic LifeTime LifeTime LifeTime LifeTime LifeTime Income Income Class IB Division Division Division Division Division Division Division $ 160,337 $ 282,512 $ 809,607 $ 377,339 $ 211,954 $ 130,709 $ 4,200               $ 367,117 $ 884,933 $ 3,108,800 $ 2,533,307 $ 1,403,875 $ 1,032,075 $ 33,771 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2010 Putnam VT International Putnam VT Equity Voyager Class IB Class IB Division Division Investment income (loss) Income: Dividends $ 60,436 $ 297,554 Expenses: Mortality and expense risks  Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions   Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 151,300 $ 4,560,346 See accompanying notes. SAM SAM SAM SAM SAM Conservative Conservative Flexible Strategic Real Estate Balanced Balanced Growth Income Growth Short-Term Securities Portfolio Portfolio Portfolio Portfolio Portfolio Income Division Division Division Division Division Division Division $ 1,114,574 $ 510,473 $ 226,530 $ 619,104 $ 258,787 $ 360,782 $ 197,799 19   47        $ 8,097,685 $ 1,980,258 $ 628,880 $ 3,062,699 $ 530,993 $ 2,597,949 $ 230,508 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2010 SmallCap SmallCap Blend Growth II Division Division Investment income (loss) Income: Dividends $ 94,839 $ Expenses: Mortality and expense risks Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions   Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 4,413,546 $ (1) Represented the operations of Van Eck Worldwide Hard Assets Initial Class Division until May 24, 2010 name change. See accompanying notes. Templeton Developing Templeton Templeton Van Eck VIP T. Rowe Price Markets Foreign Global Bond Global Vanguard SmallCap Equity Securities Securities Securities Hard Assets VIF Value I Income II Class 2 Class 2 Class 2 Initial Class Balanced Division Division Division Division Division Division (1) Division $ 208,009 $ 5,777 $ 45,163 $ 72,769 $ 53,873 $ 6,915 $ 909,745             $ 5,833,127 $ 58,112 $ 522,022 $ 439,916 $ 528,847 $ 930,982 $ 3,355,204 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2010 Vanguard Vanguard VIF VIF Equity Mid-Cap Index Index Division Division Investment income (loss) Income: Dividends $ 795,333 Expenses: Mortality and expense risks   Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions  Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 5,674,809 (1) Represented the operations of Wells Fargo Advantage VT Asset Allocation Division until May 24, 2010 name change. (2) Commenced operations July 16, 2010. See accompanying notes. Wells Fargo Advantage VT Wells Fargo Wells Fargo Index Advantage VT Advantage VT Asset Intrinsic Omega Allocation Value Growth Division (1) Division (2) Division (2) $ 18,863 $  $  52 21    $ 129,677 $ 164,097 $ 293,337 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets Years Ended December 31, 2010 and 2009 AllianceBernstein Global Thematic Growth Class A Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 763 $  Total realized gains (losses) on investments 48 Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders   Death benefit payments   Policy loan transfers   Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges   Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period  Net assets at end of period $ 36,100 $ 2,853 See accompanying notes. AllianceBernstein AllianceBernstein AllianceBernstein International International Small Cap Growth Value Growth Class A Class A Class A Division Division Division $ 1,645 $  $ 6,571 $ 3,563 $  $  27                          $ 357,913 $ 70,295 $ 261,142 $ 297,236 $ 141,615 $ 44,416 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 AllianceBernstein Small/Mid Cap Value Class A Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 266 $ 19 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders  Death benefit payments  Policy loan transfers   Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges  Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period 91 Net assets at end of period $ 256,133 $ 9,225 (1) Commenced operations May 24, 2010. See accompanying notes. American American American Century VP Century VP Century VP Income & Income & Inflation Growth Growth Protection Class I Class II Class II Division Division Division (1) $ 42,151 $ $ 27,682 $ $ 1,257 49      49       $ 2,967,240 $ $ 2,166,827 $ $ 362,965 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 American Century VP International Class II Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 6,708 $ 9,113 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders  Death benefit payments  Policy loan transfers 79 80 Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges  Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 432,322 $ 332,334 See accompanying notes. American Century VP American American MidCap Value Century VP Century VP Class II Ultra® Class I Ultra® Class II Division Division Division $ 109,504 $ 71,397 $ 7,469 $ $ 8,424 $ 3,261         $ 6,550,572 $ 4,068,513 $ 1,611,974 $ $ 2,560,042 $ 2,182,538 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 American Century VP Value Class II Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 223,098 $ 417,700 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments Policy loan transfers Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 12,344,470 $ 9,964,717 See accompanying notes. American Century VP Asset Vista SM Class II Allocation Balanced Division Division Division $  $  $ 321,993 $ $ 366,472 $         43 $ 356,385 $ 424,369 $ 13,902,025 $ $ 13,898,191 $ Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 Bond & Mortgage Securities Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 2,627,163 $ 4,628,000 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments Policy loan transfers Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 50,326,204 $ 44,713,944 (1) Represented the operations of Summit EAFE International Index Class F Division until May 24, 2010 name change. (2) Represented the operations of Calvert Income Initial Shares Division until May 24, 2010 name change. (3) Represented the operations of Summit Russell 2000 Small Cap Index Class F Division until May 24, 2010 name chan See accompanying notes. Calvert VP Calvert VP EAFE Russell 2000 International Small Cap Index Calvert VP Index Class F Income Class F Division (1) Division (2) Division (3) $ 2,811 $ 223 $ 11,120 $ $ 13,848 $ 6,082                    $ 211,062 $ 26,222 $ 253,789 $ $ 4,763,438 $ 2,334,755 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 Calvert VP S&P MidCap 400 Index Class F Division (1) Increase (decrease) in net assets Operations: Net investment income (loss) $ 1,559 $ 947 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments   Policy loan transfers   Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 414,358 $ 222,310 (1) Represented the operations of Summit S&P MidCap 400 Index Class F Division until May 24, 2010 name change. (2) Commenced operations May 24, 2010. See accompanying notes. Calvert VP Sustainable and Responsible Delaware VIP Investment Small Cap Dreyfus IP Equity Value Diversified Core Value Initial Shares Service Shares International Service Shares Division (2) Division (2) Division Division $ 19 $  $ 2,195,449 $ $ 6,331 $ 9,275                 $ 47,859 $ 2,112,638 $ 135,348,876 $ $ 500,759 $ 445,449 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 The Dreyfus Socially Responsible Growth Service Shares Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 751 $ 406 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments   Policy loan transfers   Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges  Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 156,427 $ 109,197 (1) Represented the operations of Dreyfus VIF Developing Leaders Service Shares Division until May 24, 2010 name change. See accompanying notes. Dreyfus VIF Dreyfus VIF Opportunistic Dreyfus VIF Appreciation Small Cap Quality Bond Service Shares Service Shares Service Shares Division Division (1) Division $ 24,595 $ $ 19,623 $ $ 74,063 $          $ 1,083,264 $ $ 3,593,603 $ $ 2,192,933 $ Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 DWS Dreman Small Mid Cap Value Class B Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 8,629 $ 3,604 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments  Policy loan transfers Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 1,754,277 $ 758,480 See accompanying notes. Fidelity VIP Fidelity VIP Equity-Income Equity Equity-Income Service Income Initial Class Class 2 Division Division Division $ 241,909 $ $ 350,144 $ $ 254,772 $       $ 8,050,200 $ $ 20,641,028 $ $ 17,255,231 $ Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 Fidelity VIP Growth Service Class 2 Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 2,653 $ 14,344 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments Policy loan transfers Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 10,088,878 $ 8,286,529 See accompanying notes. Fidelity VIP Fidelity VIP Fidelity VIP High Income Asset Manager High Income Service Service Initial Class Class 2 Class 2 Division Division Division $ 431,086 $ $ 1,199,874 $ $ 22,252 $ 27,801        $ 5,765,090 x $ $ 16,327,670 $ $ 1,715,405 $ 1,372,985 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 Fidelity VIP Contrafund Initial Class Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 673,020 $ 684,260 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments Policy loan transfers Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 59,169,193 $ 56,891,997 See accompanying notes. Fidelity VIP Fidelity VIP Franklin Contrafund Mid Cap Income Service Service Securities Class 2 Class 2 Class 2 Division Division Division $ 584,743 $ $ 41,690 $ $ 763,192 $ 687,873        $ 63,573,759 $ $ 38,926,802 $ $ 12,875,481 $ 10,153,903 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 Franklin Mutual Global Discovery Securities Class 2 Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 179,170 $ 112,235 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments  Policy loan transfers Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 15,973,086 $ 12,140,748 See accompanying notes. Franklin Franklin Franklin Rising Small Cap Mutual Dividends Value Shares Securities Securities Class 2 Class 2 Class 2 Division Division Division $ 130,110 $ $ 46,196 $ $ 68,448 $         $ 9,644,139 $ $ 4,230,491 $ $ 11,792,536 $ Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 Franklin Strategic Income Securities Class 2 Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 214,718 $ 66,002 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders  Death benefit payments  Policy loan transfers  Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges  Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 6,075,891 $ 2,936,683 (1) Commenced operations November 23, 2009. (2) Represented the operations of Mortgage Securities Division until July 16, 2010 name change. See accompanying notes. Goldman Sachs Franklin VIT Structured Government U.S. Government Small Cap & High Fund Equity Service Quality Class 2 Class I Bond Division (1) Division Division (2) $ 2,995 $  $ 4,790 $ 3,805 $ 1,169,578 $                              $ 163,020 $  $ 966,831 $ 371,513 $ 42,410,378 $ Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 International Emerging Markets Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 374,010 $ 420,439 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate  Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments Policy loan transfers Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 37,268,337 $ 29,413,299 (1) Represented the operations of AIM V.I. Capital Appreciation Series I Division until May 24, 2010 name change. (2) Represented the operations of AIM V.I. Capital Appreciation Series II Division until May 24, 2010 name change. (3) Represented the operations of AIM V.I. Core Equity Series I Division until May 24, 2010 name change. See accompanying notes. Invesco V.I. Invesco V.I. Capital Capital Invesco V.I. Appreciation Appreciation Core Equity Series I Series II Series I Division (1) Division (2) Division (3) $ 17,034 $ $ 2,997 $ $ 86,142 $ 123,765         $ 2,434,639 $ $ 629,478 $ $ 9,284,334 $ 7,608,684 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 Invesco V.I. Core Equity Series II Division (1) Increase (decrease) in net assets Operations: Net investment income (loss) $ 53,095 $ 78,117 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments Policy loan transfers Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 7,487,698 $ 5,877,336 (1) Represented the operations of AIM V.I. Core Equity Series II Division until May 24, 2010 name change. (2) Represented the operations of AIM V.I. Dynamics Series I Division until May 24, 2010 name change. (3) Represented the operations of AIM V.I. Global Health Care Series I Division until May 24, 2010 name change. (4) Represented the operations of AIM V.I. International Growth Series I Division until May 24, 2010 name change. See accompanying notes. Invesco V.I. Invesco V.I. Invesco V.I. Global International Dynamics Health Care Growth Series I Series I Series I Division (2) Division (3) Division (4) $ (26) $ $ (72) $ $ 176,816 $         $ 2,454,862 $ $ 7,507,084 $ $ 8,944,848 $ Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 Invesco V.I. Mid Cap Core Equity Series II Division (1) Increase (decrease) in net assets Operations: Net investment income (loss) $ 2,399 $ 4,216 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders  Death benefit payments  Policy loan transfers  Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges  Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 763,452 $ 462,042 (1) Represented the operations of AIM V.I. Mid Cap Core Equity Series II Division until May 24, 2010 name change. (2) Represented the operations of AIM V.I. Small Cap Equity Series I Division until May 24, 2010 name change. (3) Represented the operations of AIM V.I. Technology Series I Division until May 24, 2010 name change. See accompanying notes. Invesco V.I. Janus Small Cap Invesco V.I. Aspen Equity Technology Balanced Series I Series I Service Shares Division (2) Division (3) Division $ (51) $ $ (286) $ $ 92,463 $ 50,473          $ 7,329,650 $ $ 3,797,538 $ $ 3,992,466 $ 3,066,711 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 Janus Aspen Enterprise Service Shares Division Increase (decrease) in net assets Operations: Net investment income (loss) $ (121) $ (77) Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments Policy loan transfers Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 9,719,922 $ 6,720,485 See accompanying notes. Janus Janus Janus Aspen Aspen Aspen Flexible Bond Forty Overseas Service Shares Service Shares Service Shares Division Division Division $ 1,743,290 $ $ 5,407 $ 3 $ 44,090 $ 17,447             $ 35,625,754 $ $ 2,592,254 $ 302,393 $ 10,130,917 $ 6,165,753 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 Janus Aspen Worldwide Service Shares Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 3,264 $ 7,840 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments Policy loan transfers Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 765,642 $ 625,289 (1) Commenced operations April 24, 2009. See accompanying notes. JPMorgan JPMorgan Core Bond Small Cap Core LargeCap Class 1 Class 1 Blend II Division (1) Division (1) Division $ 67,586 $  $  $ 6,557 $ 295,673 $            $ 1,960,225 $ 1,455,078 $ 3,617,011 $ 3,001,576 $ 13,015,673 $ Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 LargeCap Growth Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 15,361 $ 150,687 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments Policy loan transfers Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 26,865,096 $ 23,256,106 See accompanying notes. LargeCap LargeCap LargeCap Growth I S&P 500 Index Value Division Division Division $ 113,553 $ 33,086 $ 317,178 $ 756,150 $ 797,956 $       $ 95,218,460 $ 83,747,727 $ 23,839,624 $ 20,275,375 $ 49,269,930 $ Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 LargeCap Value III Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 249,166 $ 438,886 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments Policy loan transfers Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 14,762,461 $ 13,847,674 See accompanying notes. MFS® VIT MFS® VIT MFS® VIT MidCap Global Equity Growth Growth Class Class Class Division Division Division $ 5,621 $ 9,238 $  $ 328 $  $              $ 614,672 $ 537,057 $ 3,842,028 $ 2,364,492 $ 523,144 $ 287,362 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 MFS® VIT New Discovery Class Division Increase (decrease) in net assets Operations: Net investment income (loss) $  $  Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments Policy loan transfers Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 6,803,279 $ 3,023,685 See accompanying notes. MFS® VIT Research MFS® VIT MFS® VIT International Total Return Utilities Class Class Class Division Division Division $ 11,619 $ 79 $ 1,418 $  $ 6,148 $ 700                    73    $ 1,254,803 $ 378,041 $ 507,505 $ 44,655 $ 420,930 $ 136,391 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 MFS® VIT Value Class Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 140,653 $ 97,898 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments Policy loan transfers Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 13,703,432 $ 9,922,238 See accompanying notes. Neuberger Berman AMT MidCap Money Guardian Blend Market I Class Division Division Division $ 2,351,682 $ 460,320 $ (4,272) $ 501,385 $ 5,065 $ 14,565   13 3         13 $ 120,446,914 $ 72,045,578 $ 192,623,781 $ 200,345,768 $ 1,391,191 $ 1,496,226 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 Neuberger Berman AMT Partners I Class Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 28,956 $ 87,568 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments   Policy loan transfers Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 4,540,453 $ 4,174,663 (1) Commenced operations November 23, 2009. See accompanying notes. Neuberger Oppenheimer PIMCO Berman AMT Main Street High Yield Small-Cap Growth Small Cap Administrative S Class Service Shares Class Division Division Division (1) $  $  $ 490 $ 8 $ 13,562 $                                     $ 309,013 $ 243,787 $ 268,714 $ 92,043 $ 559,113 $  Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 PIMCO Real Return Administrative Class Division (1) Increase (decrease) in net assets Operations: Net investment income (loss) $ 13,393 $ 125 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders  Death benefit payments   Policy loan transfers  Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges  Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period  Net assets at end of period $ 1,383,840 $ 150,687 (1) Commenced operations November 23, 2009. See accompanying notes. PIMCO PIMCO Principal Short-Term Total Return LifeTime Administrative Administrative Strategic Class Class Income Division (1) Division (1) Division $ 2,755 $ 128 $ 92,530 $ 1,024 $ 160,337 $ 83,324                    $ 615,622 $ 130,094 $ 6,047,288 $ 728,235 $ 4,110,030 $ 2,462,034 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 Principal LifeTime Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 282,512 $ 172,094 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments  Policy loan transfers Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 7,786,980 $ 5,524,373 See accompanying notes. Principal Principal Principal LifeTime LifeTime LifeTime Division Division Division $ 809,607 $ 445,349 $ 377,339 $ 208,127 $ 211,954 $ 150,674          $ 24,764,211 $ 17,405,073 $ 19,441,254 $ 13,669,409 $ 10,368,859 $ 7,770,752 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 Principal LifeTime Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 130,709 $ 102,660 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments   Policy loan transfers Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 7,292,553 $ 5,756,816 See accompanying notes. Putnam VT Putnam VT Growth & International Putnam VT Income Equity Voyager Class IB Class IB Class IB Division Division Division $ 4,200 $ $ 60,436 $  $ 297,423 $        $ 239,245 $ $ 1,661,125 $ $ 26,638,739 $ Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 Real Estate Securities Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 1,114,038 $ 1,044,371 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments Policy loan transfers Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 40,897,758 $ 31,571,436 See accompanying notes. SAM SAM SAM Conservative Conservative Balanced Balanced Growth Portfolio Portfolio Portfolio Division Division Division $ 510,454 $ $ 226,530 $ $ 619,104 $        $ 19,708,258 $ $ 9,648,228 $ $ 22,725,399 $ Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 SAM Flexible Income Portfolio Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 258,670 $ 79,635 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments  Policy loan transfers Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 6,538,932 $ 3,520,776 See accompanying notes. SAM Strategic Growth Short-Term SmallCap Portfolio Income Blend Division Division Division $ 360,735 $ $ 197,073 $ $ 94,102 $         $ 20,705,042 $ $ 11,584,905 $ $ 22,001,174 $ Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 SmallCap Growth II Division Increase (decrease) in net assets Operations: Net investment income (loss) $ (217) $ (189) Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments Policy loan transfers Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 20,841,472 $ 17,655,229 See accompanying notes. Templeton Developing T. Rowe Price Markets SmallCap Equity Securities Value I Income II Class 2 Division Division Division $ 206,772 $ $ 5,777 $ 7,276 $ 45,163 $ 57,720          $ 27,214,884 $ $ 484,422 $ 276,850 $ 3,858,383 $ 2,403,075 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 Templeton Foreign Securities Class 2 Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 72,769 $ 33,275 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments  Policy loan transfers  Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 5,804,534 $ 3,824,937 (1) Represented the operations of Van Eck Worldwide Hard Assets Initial Class Division untilMay 24, 2010 name change. See accompanying notes. Templeton Van Eck VIP Global Bond Global Vanguard Securities Hard Assets VIF Class 2 Initial Class Balanced Division Division (1) Division $ 53,873 $ 71,202 $ 6,915 $ 743 $ 909,745 $ 1,091,192                $ 6,082,209 $ 2,580,923 $ 4,397,465 $ 1,764,936 $ 33,796,634 $ 29,660,009 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009 Vanguard VIF Equity Index Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 795,333 $ 879,508 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders Death benefit payments Policy loan transfers Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges Increase (decrease) in net assets from policy related transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 44,563,053 $ 38,804,843 (1) Represented the operations of Wells Fargo Advantage VT Asset Allocation Division until May 24, 2010 name change. (2) Commenced operations July 16, 2010. See accompanying notes. Wells Fargo Vanguard Advantage VT Wells Fargo Wells Fargo VIF Index Advantage VT Advantage VT Mid-Cap Asset Intrinsic Omega Index Allocation Value Growth Division Division (1) Division (2) Division (2) $ 123,484 $ $ 18,811 $ $ (764) $ (21)             $ 15,915,529 $ $ 1,155,663 $ $ 1,153,565 $ 1,513,453 Principal Life Insurance Company Variable Life Separate Account Notes to Financial Statements December 31, 2010 1. Nature of Operations and Significant Accounting Policies Principal Life Insurance Company Variable Life Separate Account (the Separate Account) is a segregated investment account of Principal Life Insurance Company (Principal Life) and is registered under the Investment Company Act of 1940 as a unit investment trust, with no stated limitations on the number of authorized units. As directed by eligible contract holders, each division of the Separate Account invests exclusively in shares representing interests in a corresponding investment option. As of December 31, 2010, contract holder investment options include the following diversified open-end management investment companies: Principal Variable Contracts Funds, Inc.  Class 1: (1) Asset Allocation Account Balanced Account Bond & Mortgage Securities Account Diversified International Account Equity Income Account (2) Government & High Quality Bond Account (9,19) International Emerging Markets Account LargeCap Blend Account II LargeCap Growth Account LargeCap Growth Account I LargeCap S&P 500 Index Account LargeCap Value Account LargeCap Value Account III MidCap Blend Account Money Market Account Principal LifeTime Strategic Income Account Principal LifeTime 2010 Account Principal LifeTime 2020 Account Principal LifeTime 2030 Account Principal LifeTime 2040 Account Principal LifeTime 2050 Account Real Estate Securities Account Short-Term Income Account (9) SmallCap Blend Account SmallCap Growth Account II SmallCap Value Account I Strategic Asset Management Balanced Portfolio (4) Strategic Asset Management Conservative Balanced Portfolio (4) Strategic Asset Management Conservative Growth Portfolio (4) Strategic Asset Management Flexible Income Portfolio (4) Strategic Asset Management Strategic Growth Portfolio (4) Principal Life Insurance Company Variable Life Separate Account Notes to Financial Statements (continued) 1. Nature of Operations and Significant Accounting Policies (continued) AllianceBernstein Variable Product Series Fund Inc.: Global Thematic Growth Portfolio  Class A (9) International Growth Portfolio  Class A (9) International Value Portfolio  Class A (7) Small Cap Growth Portfolio  Class A (8) Small/Mid Cap Value Portfolio  Class A (8) American Century Investments.: VP Income & Growth Fund  Class I VP Income & Growth Fund  Class II VP Inflation Protection Fund  Class II (12) VP International Fund  Class II VP Mid Cap Value Fund  Class II VP Ultra® Fund  Class I VP Ultra® Fund  Class II VP Value Fund  Class II VP Vista SM Fund  Class II Calvert VP: EAFE International Index Portfolio  Class F (9, 14) Income Portfolio (8, 15) Russell 2000 Small Cap Index Portfolio  Class F (16) S&P MidCap 400 Index Portfolio  Class F (5, 17) Sustainable And Responsible Investment Equity Portfolio (12) Delaware VIP Small Cap Value Series Service Shares (12) Dreyfus Investment Portfolios Core Value Portfolio  Service Shares The Dreyfus Socially Responsible Growth Fund, Inc.  Service Shares Dreyfus Variable Investment Fund: Appreciation Portfolio  Service Shares Opportunistic Small Cap Portfolio  Service Shares (18) Quality Bond Portfolio  Service Shares DWS Dreman Small Mid Cap Value VIP  Class B (7) Fidelity® Variable Insurance Products: Asset Manager Portfolio  Service Class 2 Contrafund Portfolio  Initial Class Contrafund Portfolio  Service Class 2 Equity-Income Portfolio  Initial Class Equity-Income Portfolio  Service Class 2 Growth Portfolio  Service Class 2 High Income Portfolio  Initial Class High Income Portfolio  Service Class 2 Mid Cap Portfolio  Service Class 2 Franklin Templeton Variable Insurance Product Trust: Templeton Developing Markets Securities Fund  Class 2 Templeton Foreign Securities Fund  Class 2 (4) Templeton Global Bond Securities Fund  Class 2 (7) Franklin Income Securities Fund  Class 2 Mutual Global Discovery Securities Fund  Class 2 Mutual Shares Securities Fund  Class 2 Franklin Rising Dividends Securities Fund  Class 2 Franklin Small Cap Value Securities Fund  Class 2 Franklin Strategic Income Securities Fund  Class 2 (7) Franklin U.S. Government Fund - Class 2 (11) Goldman Sachs Variable Insurance Trust, Goldman Sachs Structured Small Cap Equity Fund  Institutional Shares Invesco Variable Insurance Fund: Capital Appreciation Fund  Series I Shares (6, 20) Principal Life Insurance Company Variable Life Separate Account Notes to Financial Statements (continued) 1. Nature of Operations and Significant Accounting Policies (continued) Capital Appreciation Fund  Series II Shares (6, 21) Core Equity Fund  Series I Shares (22) Core Equity Fund  Series II Shares (23) Dynamics Fund  Series I Shares (24) Global Health Care Fund  Series I Shares (25) International Growth Fund  Series I Shares (26) Mid Cap Core Equity Fund  Series II Shares (27) Small Cap Equity Fund  Series I Shares (3, 28) Technology Fund  Series I Shares (29) Janus Aspen Series: Janus Aspen Balanced Portfolio  Service Shares Janus Aspen Enterprise Portfolio  Service Shares Janus Aspen Flexible Bond Portfolio  Service Shares Janus Aspen Forty Portfolio  Service Shares (8) Janus Aspen Overseas Portfolio  Service Shares Janus Aspen Worldwide Portfolio  Service Shares JPMorgan Insurance Trust: Core Bond Portfolio - Class 1 Shares (10) Small Cap Core Portfolio - Class 1 Shares (10) MFS® Variable Insurance Trust: Global Equity Series  S Class Growth Series  S Class Mid Cap Growth Series  S Class New Discovery Series  S Class Research International Series  S Class (4) Total Return Series  S Class (9) Utilities Series  S Class (8) Value Series  S Class Neuberger Berman Advisors Management Trust: Guardian Portfolio  I Class Shares Partners Portfolio  I Class Shares Small - Cap Growth Portfolio  S Class Shares Oppenheimer Main Street Small Cap Fund
